Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 1 of 207




       SHARRET EXHIBIT 108
      Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 2 of 207



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 KONINKLIJKE PHILIPS N.V.,
 U.S. PHILIPS CORPORATION,

                     Plaintiffs,                          Case No.: 15-1126-GMS

        v.                                                JURY TRIAL DEMANDED

 HTC CORP.,
 HTC AMERICA, INC.

                     Defendants.


             PLAINTIFFS’ FIRST SET OF REQUESTS FOR THE PRODUCTION OF
               DOCUMENTS AND THINGS TO THE HTC DEFENDANTS

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiffs

Koninklijke Philips N.V. and U.S. Philips Corporation hereby request that HTC Corp. and HTC

America, Inc. produce for inspection and copying the documents and things requested below in

accordance with the definitions and instructions provided herein. Production shall take place

within thirty (30) days of service of this request, at the offices of Fitzpatrick, Cella, Harper &

Scinto, 1290 Avenue of the Americas, New York, New York 10104-3800, or at such location

and time as the parties may agree.




       ME1 23532158v.1
      Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 3 of 207




                                        DEFINITIONS
       1.         The terms “HTC,” “Defendants,” “You,” and “Your,” as used herein, mean

Defendants HTC Corp. and HTC America, Inc. collectively and/or individually, as appropriate,

their predecessors and successors, parents, subsidiaries, divisions and affiliated companies, and

all past and present directors, officers, employees, agents, and representatives (including

consultants and attorneys) of the foregoing.

       2.         The terms “Philips” or “Plaintiffs,” as used herein, mean Plaintiffs Koninklijke

Philips N.V. and U.S. Philips Corporation collectively and/or individually, as appropriate, their

predecessors and successors, parents, subsidiaries, divisions and affiliated companies, and all

past and present directors, officers, employees, agents, and representatives (including consultants

and attorneys) of the foregoing.

       3.         “’913 Patent,” as used herein, means U.S. Patent No. RE 44,913.

       4.         “’387 Patent,” as used herein, means U.S. Patent No. 6,690,387.

       5.         “’064 Patent,” as used herein, means U.S. Patent No. 7,184,064.

       6.         “’806 Patent,” as used herein, means U.S. Patent No. 7,529,806.

       7.         “’797 Patent,” as used herein, means U.S. Patent No. 5,910,797.

       8.         “’695 Patent,” as used herein, means U.S. Patent No. 6,522,695.

       9.         “’006 Patent,” as used herein, means U.S. Patent No. RE 44,006.

       10.        “’819 Patent,” as used herein, means U.S. Patent No. 8,543,819.

       11.        “’114 Patent,” as used herein, means U.S. Patent No. 6,772,114.

       12.        “’564 Patent,” as used herein, means U.S. Patent No. RE 43,564.

       13.        “Asserted Patents” and “Patents-in-Suit,” as used herein, mean the ’913 Patent,

’387 Patent, ’064 Patent, ’806 Patent, ’797 Patent, ’695 Patent, ’006 Patent, ’819 Patent, ’114

                                                     -2-

ME1 23532158v.1
      Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 4 of 207



Patent, and ’564 Patent, and any other patent added to this litigation by amended pleading or

complaint.

       14.        “Relevant Products,” as used herein, means the following:

                  (a)    “’913 Relevant Products,” which as used herein, means Your smartphones

and tablet computers, manufactured, sold, offered for sale, used, and/or imported by or for You

by the Relevant Date, which:

                         (i)    include a touch screen and are pre-loaded or upgradeable to the

“’913 Relevant OS,” which as used herein means the Android Operating System version 2.1 or

higher; or

                         (ii)   are “’913 Accused Products,” which as used herein means those

products identified for the ’913 Patent in Plaintiffs’ First Amended Identification of the HTC

Defendants’ Accused Products, served on August 26, 2016;

                  (b)    “’387 Relevant Products,” which as used herein, means Your smartphones

and tablet computers, manufactured, sold, offered for sale, used, and/or imported by or for You

by the Relevant Date, which:

                         (i)    include a touch screen and are pre-loaded or upgradeable to the

“’387 Relevant OS,” which as used herein means the Android Operating System version 2.1 or

higher; or

                         (ii)   are “’387 Accused Products,” which as used herein means those

products identified for the ’387 Patent in Plaintiffs’ First Amended Identification of the HTC

Defendants’ Accused Products, served on August 26, 2016;




                                                    -3-

ME1 23532158v.1
      Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 5 of 207



                  (c)   “’064 Relevant Products,” which as used herein, means Your smartphones

and tablet computers, manufactured, sold, offered for sale, used, and/or imported by or for You

by the Relevant Date, which:

                        (i)     include a touch screen and are pre-loaded or upgradeable to the

“’064 Relevant OS,” which as used herein means the Android Operating System version 2.1 or

higher; or

                        (ii)    are “’064 Accused Products,” which as used herein means those

products identified for the ’064 Patent in Plaintiffs’ First Amended Identification of the HTC

Defendants’ Accused Products, served on August 26, 2016;

                  (d)   “’806 Relevant Products,” which as used herein, means Your smartphones

and tablet computers, manufactured, sold, offered for sale, used, and/or imported by or for You

by the Relevant Date, which:

                        (i)     are pre-loaded or upgradeable to the “’806 Relevant OS,” which as

used herein means the Android Operating System version 3.0 or higher;

                        (ii)    include the capability to support the HTTP Live Streaming

(“HLS”) media streaming technology (e.g., through playback in a browser such as Google

Chrome or the Android Browser), or the MPEG-DASH (Dynamic Adaptive Streaming over

HTTP) media streaming technology (e.g., through playback in a media player such as ExoPlayer

or the YouTube application, or in a browser such as Google Chrome or the Android Browser); or

                        (iii)   are “’806 Accused Products,” which as used herein means those

products identified for the ’806 Patent in Plaintiffs’ First Amended Identification of the HTC

Defendants’ Accused Products, served on August 26, 2016;



                                                    -4-

ME1 23532158v.1
      Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 6 of 207



                  (e)   “’797 Relevant Products,” which as used herein, means Your smartphones

and tablet computers manufactured, sold, offered for sale, used, and/or imported by or for You

by the Relevant Date, which:

                        (i)     include an acceleration sensor and are pre-loaded or upgradeable to

the “’797 Relevant OS,” which as used herein means the Android Operating System version 3.2

or higher; or

                        (ii)    are “’797 Accused Products,” which as used herein means those

products identified for the ’797 Patent in Plaintiffs’ First Amended Identification of the HTC

Defendants’ Accused Products, served on August 26, 2016;

                  (f)   “’695 Relevant Products,” which as used herein, means Your smartphones

and tablet computers, manufactured, sold, offered for sale, used, and/or imported by or for You

by the Relevant Date, which:

                        (i)     are pre-loaded or upgradeable to the “’695 Relevant OS,” which as

used herein means the Android Operating System version 3.1 or higher;

                        (ii)    include the capability to support playback of a FLAC (Free

Lossless Audio Codec) audio signal (e.g., through playback in a media player such as Google

Play Music); or

                        (iii)   are “’695 Accused Products,” which as used herein means those

products identified for the ’695 Patent in Plaintiffs’ First Amended Identification of the HTC

Defendants’ Accused Products, served on August 26, 2016;

                  (g)   “’006 Relevant Products,” which as used herein, means Your smartphones

and tablet computers, manufactured, sold, offered for sale, used, and/or imported by or for You

by the Relevant Date, which:

                                                    -5-

ME1 23532158v.1
      Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 7 of 207



                        (i)    are pre-loaded or upgradeable to the “’006 Relevant OS,” which as

used herein means the Android Operating System version 5.0 or higher; or

                        (ii)   are “’006 Accused Products,” which as used herein means those

products identified for the ’006 Patent in Plaintiffs’ First Amended Identification of the HTC

Defendants’ Accused Products, served on August 26, 2016;

                  (h)   “’819 Relevant Products,” which as used herein, means Your smartphones

and tablet computers, manufactured, sold, offered for sale, used, and/or imported by or for You

by the Relevant Date, which:

                        (i)    include the capability to support the High-bandwidth Digital

Content Protection (“HDCP”) System revision 2.x (e.g., HDCP System Interface Independent

Adaptation Revision 2.2, HDCP System Mapping HDCP to HDMI Revision 2.2, or HDCP

System Mapping HDCP to MHL Revision 2.2); or

                        (ii)   are “’819 Accused Products,” which as used herein means those

products identified for the ’819 Patent in Plaintiffs’ First Amended Identification of the HTC

Defendants’ Accused Products, served on August 26, 2016;

                  (i)   “’114 Relevant Products,” which as used herein, means Your smartphones

and tablet computers, manufactured, sold, offered for sale, used, and/or imported by or for You

by the Relevant Date, which:

                        (i)    are pre-loaded or upgradeable to the “’114 Relevant OS,” which as

used herein means the Android Operating System version 2.1 or higher;

                        (ii)   include the capability to support playback of an AMR-WB

(Adaptive Multi-Rate Wideband) audio signal that has been encoded in 23.85 kbit/s mode (e.g.,

through playback in a media player such as Google Play Music); or

                                                   -6-

ME1 23532158v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 8 of 207



                        (iii)   are “’114 Accused Products,” which as used herein means those

products identified for the ’114 Patent in Plaintiffs’ First Amended Identification of the HTC

Defendants’ Accused Products, served on August 26, 2016; and

                  (j)   “’564 Relevant Products,” which as used herein, means Your smartphones

and tablet computers, manufactured, sold, offered for sale, used, and/or imported by or for You

by the Relevant Date, which:

                        (i)     include a touch screen and are pre-loaded or upgradeable to the

“’564 Relevant OS,” which as used herein means the Android Operating System version 4.2 or

higher; or

                        (ii)    are “’564 Accused Products,” which as used herein means those

products identified for the ’564 Patent in Plaintiffs’ First Amended Identification of the HTC

Defendants’ Accused Products, served on August 26, 2016.

       15.        “Relevant Functionalities,” as used herein, means the following:

                  (a)   “’913 Relevant Functionality,” which as used herein means the capability

to press and hold a key on a virtual keyboard to select an alternate character associated with that

key;

                  (b)   “’387 Relevant Functionality,” which as used herein means the capability

to fling, scroll, or drag displayed data in response to a touch gesture on a touch screen;

                  (c)   “’064 Relevant Functionality,” which as used herein means the capability

to fling, scroll, or drag displayed data in response to a touch gesture on a touch screen;

                  (d)   “’806 Relevant Functionality,” which as used herein means the following:




                                                    -7-

ME1 23532158v.1
      Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 9 of 207



                        (i)    “’806 Relevant HLS Functionality,” which as used herein means

the capability to support the HTTP Live Streaming (“HLS”) media streaming technology (e.g.,

through playback in a browser such as Google Chrome or the Android Browser); and

                        (ii)   “’806 Relevant DASH Functionality,” which as used herein means

the capability to support the MPEG-DASH (Dynamic Adaptive Streaming over HTTP) media

streaming technology. (e.g., through playback in a media player such as ExoPlayer or the

YouTube application, or in a browser such as Google Chrome or the Android Browser);

                  (e)   “’797 Relevant Functionality,” which as used herein means the capability

to impart motion (e.g., rotation) to a displayed graphical object in response to a sensed

acceleration induced by user manipulation of the product;

                  (f)   “’695 Relevant Functionality,” which as used herein means the capability

to support playback of a FLAC (Free Lossless Audio Codec) audio signal (e.g., through playback

in a media player such as Google Play Music);

                  (g)   “’006 Relevant Functionality,” which as used herein means the capability

to display a rotating menu having displayed menu options which change in shape and/or size

during rotation of the menu (e.g., the Android overview screen, recents screen, recent task list,

or recent apps, as described in PHILIPS00000367);

                  (h)   “’819 Relevant Functionality,” which as used herein means the capability

to support the High-bandwidth Digital Content Protection (“HDCP”) System revision 2.x (e.g.,

HDCP System Interface Independent Adaptation Revision 2.2, HDCP System Mapping HDCP

to HDMI Revision 2.2, or HDCP System Mapping HDCP to MHL Revision 2.2);

                  (i)   “’114 Relevant Functionality,” which as used herein means the capability

to support playback of an AMR-WB (Adaptive Multi-Rate Wideband) audio signal that has been

                                                   -8-

ME1 23532158v.1
      Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 10 of 207



encoded in 23.85 kbit/s mode (e.g., through playback in a media player such as Google Play

Music); and

                  (j)    “’564 Relevant Functionality,” which as used herein means the capability

to magnify a touch-selected portion of a displayed image.

        16.       “Relevant Operating Systems,” as used herein, means the ’913 Relevant OS, ’387

Relevant OS, ’064 Relevant OS, ’806 Relevant OS, ’797 Relevant OS, ’695 Relevant OS, ’006

Relevant OS, ’114 Relevant OS, and ’564 Relevant OS.

        17.       “Relevant Date,” as used herein, means the date six years prior to the filing of the

original complaint in this litigation.

        18.       “Operating System,” as used herein, means any version of any of the Android

Operating System.

        19.       “Any” and “all,” as used herein, shall include “each and every.”

        20.       “And” or “or,” as used herein, shall be construed conjunctively or disjunctively,

whichever makes the request more inclusive.

        21.       “Relate to,” “related to” or “relating to,” as used herein, means embodying,

pertaining, concerning, involving, constituting, commenting upon, comprising, reflecting,

discussing, evidencing, mentioning, referring to, consisting of, responding to, or having any

logical or factual connection whatsoever with the subject matter in question.

        22.       “Person,” as used herein, means any natural person or any business, legal or

governmental entity or association, including, but not limited to, any individual, company,

corporation, division, joint venture, partnership, unincorporated association or other entity.

        23.       “Document,” as used herein, means all documents or electronically stored

information, whether an original, a draft, or a copy, however reproduced – including writings,

                                                      -9-

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 11 of 207



drawings, graphs, charts, photographs, sound recordings, images, and other data or data

compilations stored in any medium from which information can be obtained, and is defined to be

synonymous in meaning and equal in scope to the usage of this term in Federal Rule of Civil

Procedure 34, including but not limited to the examples set forth in Federal Rules of Evidence

1001. Any document with any marks such as initials, comments, or notations of any kind is not

deemed to be identical to one without such marks and is to be identified and/or produced as a

separate document.

       24.        “Thing,” as used herein, has the meaning prescribed in Federal Rule of Civil

Procedure 34, and includes every kind of physical specimen or tangible item, other than a

document, in the possession, custody or control of You.

       25.        “Communication,” as used herein, means every manner of disclosure, transfer, or

exchange of information whether orally or by document or whether face-to-face, by telephone,

mail, e-mail, telegram, telex, or telefax, personal delivery or otherwise.

       26.        “Concerning,” as used herein, means relating to, referring to, describing,

evidencing or constituting.

       27.        “Product,” as used herein, means a machine, apparatus, device, instrument,

mechanism, appliance, assembly, algorithm, software, system, program, or assemblage of

components/parts (either individually or collectively), which are designed to function together

electrically, mechanically, electronically (including the method of use or operation of such

product or equipment) or otherwise, to achieve a particular function or purpose.

       28.        “Related Patents” and “Related Applications,” as used herein, respectively mean

all patents and patent applications that are cross-referenced in any of the Patents-in-Suit as being

related or that are related to the Patents-in-Suit in any way, including, without limitation, any

                                                     - 10 -

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 12 of 207



parent, continuation, continuation-in-part, divisional, reexamination, reissue, or foreign

counterpart patent or patent application, or any patent or patent application claiming priority to

any of the foregoing.

       29.        “Infringe” and “infringement,” as used herein, refer to direct infringement,

contributory infringement, inducement of infringement, literal infringement, and/or infringement

under the doctrine of equivalents or any other infringement actionable under United States law.

       30.        “Prior art” is used herein in the same sense that it is used in 35 U.S.C. §§ 102 and

103, and includes any patent, printed publication, prior knowledge, prior use, prior sale or offer

for sale, or other act or event as defined in 35 U.S.C. §102, taken singly or in combination.

       31.        “Transfer of Rights,” as used herein, means an assignment, license, sublicense,

cross-license, release, covenant not to sue, grant of manufacturing rights, or grant of any other

rights in a patent or patent application, domestic or foreign, whether alone or in combination

with other consideration.

       32.        “Related Litigations,” as used herein, means all litigations (past or present), or

other legal proceedings in which anyone has asserted claims relating to the Patent-in-Suit or any

Related Patents or Related Applications, including but not limited to: Koninklijke Philips N.V. v.

ASUSTEK Computer Inc., C.A. No. 15-1125-GMS; Koninklijke Philips N.V. v. HTC Corp., C.A.

No. 15-1126-GMS; Koninklijke Philips N.V. v. Visual Land, Inc., C.A. No. 15-1127-GMS;

Koninklijke Philips N.V. v. Southern Telecom, C.A. No. 15-1128-GMS; Koninklijke Philips N.V.

v. Double Power Technology, Inc., C.A. No. 15-1130-GMS; Koninklijke Philips N.V. v. YiFang

USA, Inc. d/b/a E-Fun, Inc., C.A. No. 15-1131-GMS; Koninklijke Philips N.V. v. Acer Inc., C.A.

No. 15-1170-GMS.



                                                      - 11 -

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 13 of 207




                                        INSTRUCTIONS
       1.         All documents produced should be produced in the manner, form and sequence in

which they are kept in the ordinary course of business, as required by Rule 34(b) of the Federal

Rules of Civil Procedure, including, where applicable, any index tabs, file dividers, labels,

designations or information as to the location of the documents.

       2.         Your response shall not be deemed complete until documents and things are

produced or a date certain is provided as to when the requested documents and things will be

produced.

       3.         If no documents are responsive to a particular request, You are to state that no

responsive documents exist.

       4.         All documents that respond, in whole or in part, to any portion of any request

shall be produced in their entirety, including all attachments and enclosures thereto.

       5.         In response to each request, You shall state whether any material has been or will

be redacted from documents, and the basis for the redaction. Redactions should be clearly

indicated on a document at the location where the redaction has been made.

       6.         In the event You object to any request herein or any part thereof, You shall state

with specificity the grounds of objection and respond to the fullest extent that such production is

not subject to objection.

       7.         In the event that any document called for by any of the requests has been

destroyed, lost, discarded or is otherwise no longer in Your possession, custody or control, You

shall identify such document as completely as possible, including, without limitation, the

following information: (i) date of disposal; (ii) manner of disposal; (iii) reason for disposal; (iv)

person authorizing the disposal; and (v) person disposing of the document.

                                                     - 12 -

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 14 of 207



       8.         In the event You object to the production of any document or thing on the ground

that it is protected from discovery under the attorney-client privilege or work product immunity

or is otherwise not discoverable, You shall identify each such document or thing on a separate

schedule to be produced to Plaintiffs. Such schedule shall set forth, for each document or thing,

sufficient information to enable the document or thing to be properly identified, including,

without limitation, the following information: (i) the request to which the document or thing

pertains; (ii) the document type (letter, memorandum, report, etc.); (iii) the document title; (iv)

the document date; (v) the name or names and job titles of the author(s) of the document; (vi) the

name and job title of each recipient of the document; (vii) a summary of the document’s general

subject matter; and (viii) an explanation of the claim of privilege or immunity.

       9.         These discovery requests are deemed to be continuing in nature so as to require

amended and supplemental productions to the extent called for by Rule 26(e) of the Federal

Rules of Civil Procedure. If You acquire additional knowledge or information with respect to

any of these requests after service of Your responses, You shall serve a supplemental and/or

amended response to each such discovery request no later than thirty (30) days after acquiring

the additional knowledge or information.

       10.        References to companies, corporations, partnerships, unincorporated associations,

or other entities include each director, officer, employee, agent, attorney, representative,

instrumentality, parent, subsidiary, division, subdivision, affiliate, joint venture, component, or

unit thereof.

       11.        The singular form of a word should be interpreted in the plural as well. Any

pronoun shall be construed to refer to the masculine, feminine or neuter gender as is most

appropriate in each case.

                                                    - 13 -

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 15 of 207



       12.        These requests seek all documents and things in the possession of You, Your

representatives, agents, employees, investigators, consultants and, unless privileged, their

counsel.

       13.        Use of the past tense includes the present tense unless otherwise explicitly

delimited.

       14.        Unless otherwise indicated in a particular request, the request is not date or time

limited.

       15.        Definitions or usages or words or phrases in these request are not intended to be,

and shall not be, construed as admissions as to the meaning of words or phrases at issue in the

action, and shall have no binding effect on Philips in this or any other proceeding.




                                                      - 14 -

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 16 of 207



                        REQUESTS FOR DOCUMENTS AND THINGS


DOCUMENT REQUEST NO. 1:

       All documents relied upon in preparing, or identified in response to, any Interrogatories

served upon You in this litigation.

DOCUMENT REQUEST NO. 2:

       All prior art that You contend or will contend invalidates one or more claims of the

Asserted Patents under 35 U.S.C. §§ 102 and/or 103.

DOCUMENT REQUEST NO. 3:

       All documents supporting, contradicting, or otherwise concerning Your contention that

any claim of the Asserted Patents is invalid.

DOCUMENT REQUEST NO. 4:

       All documents supporting, contradicting, or otherwise concerning Your contention that

any claim of the Asserted Patents is unenforceable.

DOCUMENT REQUEST NO. 5:

       All documents concerning any publications authored by the named inventors on the

Asserted Patents.

DOCUMENT REQUEST NO. 6:

       All documents supporting, contradicting, or otherwise concerning Your contention that

any of the claims of the Asserted Patents are not infringed by any of the Relevant Products for

that Asserted Patent.

DOCUMENT REQUEST NO. 7:

       Any opinions of counsel related to any of the Asserted Patents, Related Patents, or

Related Applications.
                                                  - 15 -

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 17 of 207



DOCUMENT REQUEST NO. 8:

       All documents concerning Your potential liability for infringing any claim of the

Asserted Patents.

DOCUMENT REQUEST NO. 9:

       All documents concerning any testing or analysis done by You or anyone else related to

whether any of the Relevant Products infringe any claims of the Asserted Patents.

DOCUMENT REQUEST NO. 10:

       All documents related to any plan or attempt by You to redesign any of the Relevant

Products to avoid infringement of any claims of the Asserted Patents.

DOCUMENT REQUEST NO. 11:

       All documents related to Your first notice or first knowledge of each of the Asserted

Patents, including but not limited to documents sufficient to identify the first date of Your notice

or knowledge of each of the Asserted Patents.

DOCUMENT REQUEST NO. 12:

       Source code for each version of the Operating System that was ever pre-loaded on or

made available by update or upgrade to each of the Relevant Products.

DOCUMENT REQUEST NO. 13:

       Source code for each of the Relevant Functionalities included in each version of the

Operating System that was ever pre-loaded on or made available by update or upgrade to each of

the Relevant Products.

DOCUMENT REQUEST NO. 14:

       All documents concerning each of the Relevant Functionalities included in each version

of the Operating System that was ever pre-loaded on or made available by update or upgrade to

                                                   - 16 -

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 18 of 207



each of the Relevant Products.

DOCUMENT REQUEST NO. 15:

       All communications between You and any other person, including third parties,

concerning each of the Relevant Functionalities included in each version of the Operating

System that was ever pre-loaded on or made available by update or upgrade to each of the

Relevant Products.

DOCUMENT REQUEST NO. 16:

       Documents sufficient to show the chronology and/or timing of activities undertaken by

You, on Your behalf, or by a third party, to research, develop, and implement any additions,

changes, modifications, or alterations to each version of the Operating System that was ever pre-

loaded on or made available by update or upgrade to each of the Relevant Products.

DOCUMENT REQUEST NO. 17:

       Documents sufficient to show any additions, changes, modifications, or alterations, made

by You, on Your behalf, or by a third party to any of the Relevant Functionalities included in

each version of the Operating System that was ever pre-loaded on or made available by update or

upgrade to each of the Relevant Products, as compared to the comparable version of the

Operating System originally provided to You or otherwise obtained by You.

DOCUMENT REQUEST NO. 18:

       Documents sufficient to describe the process by which any additions, changes,

modifications, or alterations are made to each version of the Operating System that was ever pre-

loaded on or made available by update or upgrade to each of the Relevant Products as compared

to the comparable version of the Operating System originally provided to You or otherwise

obtained by You.

                                                  - 17 -

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 19 of 207



DOCUMENT REQUEST NO. 19:

       All user guides or manuals, operational guides or manuals, online help or support website

pages, and/or installation guides or manuals, for each of the Relevant Products.

DOCUMENT REQUEST NO. 20:

       All data sheets and system, component, and/or operational specifications for each version

of each of the Relevant Products.

DOCUMENT REQUEST NO. 21:

       All documents describing the implementation, incorporation, use, or operation of each of

the Relevant Functionalities in each of the Relevant Products.

DOCUMENT REQUEST NO. 22:

       Documents sufficient to show whether each of the Relevant Products supports the HTTP

Live Streaming (“HLS”) media streaming technology.

DOCUMENT REQUEST NO. 23:

       Documents sufficient to show whether each of the Relevant Products supports the

MPEG-DASH (Dynamic Adaptive Streaming over HTTP) media streaming technology.

DOCUMENT REQUEST NO. 24:

       Documents sufficient to show whether each of the Relevant Products supports playback

of a FLAC (Free Lossless Audio Codec) audio signal.

DOCUMENT REQUEST NO. 25:

       Documents sufficient to show whether each of the Relevant Products supports the High-

bandwidth Digital Content Protection (“HDCP”) System revision 2.x (e.g., HDCP System

Interface Independent Adaptation Revision 2.2, HDCP System Mapping HDCP to HDMI

Revision 2.2, or HDCP System Mapping HDCP to MHL Revision 2.2).

                                                  - 18 -

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 20 of 207



DOCUMENT REQUEST NO. 26:

       Documents sufficient to show whether each of the Relevant Products supports playback

of an AMR-WB (Adaptive Multi-Rate Wideband) audio signal that has been encoded in 23.85

kbit/s mode.

DOCUMENT REQUEST NO. 27:

       Documents sufficient to identify each modality (e.g., application, program, portion of the

Operating System, etc.) on the Relevant Products which supports the HTTP Live Streaming

(“HLS”) media streaming technology.

DOCUMENT REQUEST NO. 28:

       Documents sufficient to identify each modality (e.g., application, program, portion of the

Operating System, etc.) on the Relevant Products which supports the MPEG-DASH (Dynamic

Adaptive Streaming over HTTP) media streaming technology.

DOCUMENT REQUEST NO. 29:

       Documents sufficient to identify each modality (e.g., application, program, portion of the

Operating System, etc.) on the Relevant Products which supports playback of a FLAC (Free

Lossless Audio Codec) audio signal.

DOCUMENT REQUEST NO. 30:

       Documents sufficient to identify each modality (e.g., application, program, portion of the

Operating System, etc.) on the Relevant Products which can display content protected by the

High-bandwidth Digital Content Protection (“HDCP”) System revision 2.x (e.g., HDCP System

Interface Independent Adaptation Revision 2.2, HDCP System Mapping HDCP to HDMI

Revision 2.2, or HDCP System Mapping HDCP to MHL Revision 2.2).



                                                 - 19 -

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 21 of 207



DOCUMENT REQUEST NO. 31:

       Documents sufficient to identify each modality (e.g., application, program, portion of the

Operating System, etc.) on the Relevant Products which supports playback of an AMR-WB

(Adaptive Multi-Rate Wideband) audio signal that has been encoded in 23.85 kbit/s mode.

DOCUMENT REQUEST NO. 32:

       All communications, between You and Philips concerning any aspect of this litigation, a

Related Litigation, the Asserted Patents, or the Relevant Products, including any documents that

were the subject of the communications.

DOCUMENT REQUEST NO. 33:

       All licenses, offers to license, settlements, and offers to settle between You and Philips,

including all communications relating thereto.

DOCUMENT REQUEST NO. 34:

       All communications between You and any other Person concerning any aspect of this

litigation, a Related Litigation, the Asserted Patents, or Philips.

DOCUMENT REQUEST NO. 35:

       All communications between You and any defendant in any Related Litigation

concerning any aspect of this litigation, the Asserted Patents, or Philips.

DOCUMENT REQUEST NO. 36:

       All communications between You and any provider or developer of any Operating

System concerning any aspect of this litigation, a Related Litigation, the Asserted Patents, or

Philips.

DOCUMENT REQUEST NO. 37:

       All documents concerning any license agreements between You and any provider or

                                                    - 20 -

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 22 of 207



developer of any Operating System, including but not limited to any actual or contemplated

agreements and any correspondence referring or relating to such actual or contemplated

agreements.

DOCUMENT REQUEST NO. 38:

       All documents concerning any license agreements between You and any third party

relating to the HTTP Live Streaming (“HLS”) media streaming technology, including but not

limited to any actual or contemplated agreements and any correspondence referring or relating to

such actual or contemplated agreements.

DOCUMENT REQUEST NO. 39:

       All documents concerning any license agreements between You and any third party

relating to the MPEG-DASH (Dynamic Adaptive Streaming over HTTP) media streaming

technology, including but not limited to any actual or contemplated agreements and any

correspondence referring or relating to such actual or contemplated agreements.

DOCUMENT REQUEST NO. 40:

       All documents concerning any license agreements between You and any third party

concerning FLAC (Free Lossless Audio Codec), including but not limited to any actual or

contemplated agreements and any correspondence referring or relating to such actual or

contemplated agreements.

DOCUMENT REQUEST NO. 41:

       All documents concerning any license agreements between You and any third party

relating to the High-bandwidth Digital Content Protection (“HDCP”) System revision 2.x (e.g.,

HDCP System Interface Independent Adaptation Revision 2.2, HDCP System Mapping HDCP

to HDMI Revision 2.2, or HDCP System Mapping HDCP to MHL Revision 2.2), including but

                                                 - 21 -

ME1 23532158v.1
      Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 23 of 207



not limited to any actual or contemplated agreements and any correspondence referring or

relating to such actual or contemplated agreements.

DOCUMENT REQUEST NO. 42:

        All documents concerning any license agreements between You and any third party

concerning AMR-WB (Adaptive Multi-Rate Wideband), including but not limited to any actual

or contemplated agreements and any correspondence referring or relating to such actual or

contemplated agreements.

DOCUMENT REQUEST NO. 43:

        All documents concerning any actual or contemplated agreement between You and any

defendant in any Related Litigation relating to the Asserted Patents, this litigation, or any Related

Litigation (e.g., a joint defense or common interest agreement), including but not limited to any

actual or contemplated agreements and any correspondence referring or relating to such actual or

contemplated agreements.

DOCUMENT REQUEST NO. 44:

        All documents concerning any actual or contemplated agreement between You and any

third party relating to the Asserted Patents, this litigation, or any Related Litigation (e.g., a joint

defense or common interest agreement), including but not limited to any such agreement

between You and any provider or developer of any Operating System, and including but not

limited to any actual or contemplated agreements and any correspondence referring or relating to

such actual or contemplated agreements.

DOCUMENT REQUEST NO. 45:

        All documents concerning any insurance policy, agreement to indemnify, or other

agreement to which You are a party that relates to a claim for patent infringement brought

                                                     - 22 -

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 24 of 207



against You.

DOCUMENT REQUEST NO. 46:

       All documents received by You from any third party that were requested from that third

party in connection with this litigation or any Related Litigation.

DOCUMENT REQUEST NO. 47:

       All documents concerning any advertising or marketing efforts undertaken by You or on

Your behalf related to the ’913 Relevant Functionality, including but not limited copies of any

published advertisements or marketing materials.

DOCUMENT REQUEST NO. 48:

       All documents concerning any advertising or marketing efforts undertaken by You or on

Your behalf related to the ’387 Relevant Functionality, including but not limited copies of any

published advertisements or marketing materials.

DOCUMENT REQUEST NO. 49:

       All documents concerning any advertising or marketing efforts undertaken by You or on

Your behalf related to the HTTP Live Streaming (“HLS”) media streaming technology,

including but not limited copies of any published advertisements or marketing materials.

DOCUMENT REQUEST NO. 50:

       All documents concerning any advertising or marketing efforts undertaken by You or on

Your behalf related to the MPEG-DASH (Dynamic Adaptive Streaming over HTTP) media

streaming technology, including but not limited copies of any published advertisements or

marketing materials.

DOCUMENT REQUEST NO. 51:

       All documents concerning any advertising or marketing efforts undertaken by You or on

                                                   - 23 -

ME1 23532158v.1
      Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 25 of 207



Your behalf related to the High-bandwidth Digital Content Protection (“HDCP”) System

revision 2.x (e.g., HDCP System Interface Independent Adaptation Revision 2.2, HDCP System

Mapping HDCP to HDMI Revision 2.2, or HDCP System Mapping HDCP to MHL Revision

2.2), including but not limited copies of any published advertisements or marketing materials.

DOCUMENT REQUEST NO. 52:

        Documents sufficient to show Your corporate structure and the identity of each legal

entity therein, including but not limited to Your subsidiaries, parents, sisters, partnerships, and

affiliates.

DOCUMENT REQUEST NO. 53:

        Organization charts and other documents sufficient to show each of Your departments

and the persons in those departments who have responsibility for (a) research and development,

(b) engineering and design, (c) manufacturing, (d) reliability and quality control, (e) project

management, (f) marketing, (g) sales and (h) financial matters and accounting, for each of Your

smartphone and tablet computer products, including but not limited to the Relevant Products.

DOCUMENT REQUEST NO. 54:

        Organization charts and other documents sufficient to show Your relationship with any

parent and/or affiliated companies.

DOCUMENT REQUEST NO. 55:

        All documents that You intend to introduce into evidence, or rely on in any way at trial or

in any deposition.

DOCUMENT REQUEST NO. 56:

        All documents described in Your Initial Disclosures pursuant to Federal Rule of Civil

Procedure 26(a).

                                                    - 24 -

ME1 23532158v.1
      Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 26 of 207



DOCUMENT REQUEST NO. 57:

        Documents sufficient to show Your document retention policies.

DOCUMENT REQUEST NO. 58:

        All English translations of any foreign language documents produced in response to these

Requests for Production to the extent such English translation is in Your possession, custody, or

control, including translations prepared for use in this litigation or a Related Litigation.

DOCUMENT REQUEST NO. 59:

        All documents concerning any sworn testimony ever given in any proceeding by any fact

and/or expert witness on Your behalf concerning any of the Relevant Functionalities, including

all transcripts (including printed transcripts and videotapes) of such testimony.

DOCUMENT REQUEST NO. 60:

        All documents provided to, reviewed by, or prepared for or by any person whom You

expect to call as a fact and/or expert witness at trial, or on whose testimony (written or oral) You

intend to rely at any other stage of this litigation, including but not limited to all documents such

persons plan to use, refer to, or rely on in connection with such testimony.

DOCUMENT REQUEST NO. 61:

        All documents that You contend are relevant to any determination of damages in this

litigation.

DOCUMENT REQUEST NO. 62:

        For each of the Relevant Products, made, used, licensed, distributed, sold, offered for

sale, or imported in the United States from the Relevant Date to the present, documents sufficient

to show on a month-by-month (or quarterly) basis, the quantity sold, gross revenue, net revenue,

cost of goods sold, gross profit, net profit, and the identity of the entity and/or entities that made,

                                                     - 25 -

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 27 of 207



used, licensed, distributed, sold, offered for sale and/or imported into the United States those

products.

DOCUMENT REQUEST NO. 63:

       For all follow-on sales of other products or services (e.g., accessories, software,

hardware, maintenance, extended warranties, etc.) based on the sale, launch and/or use of the

Relevant Products or otherwise attributable to the Relevant Products, made, used, licensed,

distributed, sold, offered for sale, or imported in the United States from the Relevant Date to the

present, documents sufficient to show on a month-by-month (or quarterly) basis, the quantity

sold, gross revenue, net revenue, cost of goods sold, gross profit, net profit, and the identity of

the entity and/or entities that made, used, licensed, distributed, sold, offered for sale and/or

imported into the United States those products or services.

DOCUMENT REQUEST NO. 64:

       All product line and divisional profitability statements, income statements, profit and loss

statements, and internal profitability reports, including information such as revenue, pricing, cost

of goods sold, general and administrative expenses, and marketing expenses for each of the

Relevant Products and any product lines or divisions containing the Relevant Products.

DOCUMENT REQUEST NO. 65:

       All divisional profitability statements, income statements, profit and loss statements, and

internal profitability reports, including information such as revenue, pricing, cost of goods sold,

general and administrative expenses, and marketing expenses for all follow-on sales of other

products or services (e.g., accessories, software, hardware, maintenance, extended warranties,

etc.) based on the sale, launch and/or use of the Relevant Products or otherwise attributable to the

Relevant Products and any product lines or divisions containing such follow on sales.

                                                    - 26 -

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 28 of 207



DOCUMENT REQUEST NO. 66:

       Documents sufficient to show the price at which the Relevant Products are transferred

between You and any of Your subsidiaries, suppliers, or any third party.

DOCUMENT REQUEST NO. 67:

       Documents sufficient to establish the chain of title for each Relevant Product from

manufacture until sale, offer for sale, or importation into the United States.

DOCUMENT REQUEST NO. 68:

       Documents sufficient to show Your methodology for calculating gross revenue, net

revenue, cost of goods sold, gross profits, and net profits, including any methodology for

identifying costs associated with labor, material, variances, sales, administration, and

components that make up those costs.

DOCUMENT REQUEST NO. 69:

       All documents relating to projected profits, projected units sales, sales prices, or budgets

for each of the Relevant Products, including, without limitation, any document discussing

pricing, profit, sales (actual or projected) related to specific features of the Relevant Products.

DOCUMENT REQUEST NO. 70:

       All price lists and product catalogs for any of the Relevant Products.

DOCUMENT REQUEST NO. 71:

       All documents relating to any reasonable royalty rate that You contend should apply

assuming that the Patent-in-Suit is found valid and infringed by You, including without

limitation all documents relating to each factor identified in Georgia-Pacific Corp. v. U.S.

Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970).



                                                    - 27 -

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 29 of 207



DOCUMENT REQUEST NO. 72:

       All documents concerning any actual or contemplated Transfer of Rights, including any

actual or contemplated license agreements between You and any third party for any rights or

interest in patents or other proprietary technologies relating to the Relevant Functionalities,

including actual or projected payments made or to be made under such licenses, actual or

contemplated agreements, including draft or proposed licenses, and any correspondence referring

or relating to such actual or contemplated licenses.

DOCUMENT REQUEST NO. 73:

       All documents concerning any actual or contemplated Transfer of Rights, including any

actual or contemplated license agreements between You and any third party for any rights or

interest in patents or other proprietary technologies relating to the Relevant Products, including

actual or projected payments made or to be made under such licenses, actual or contemplated

agreements, including draft or proposed licenses, and any correspondence referring or relating to

such actual or contemplated licenses.

DOCUMENT REQUEST NO. 74:

       All documents, including but not limited to marketing materials, sales brochures, and/or

product catalogs that You provided to Your sales or marketing team relating to selling any of the

Relevant Products.

DOCUMENT REQUEST NO. 75:

       From the Relevant Date to present, your quarterly and annual reports and financial

statements.

DOCUMENT REQUEST NO. 76:

       All surveys, market studies, reports, or analyses relating to product design, competition,

                                                   - 28 -

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 30 of 207



market segments, market share, product tracking, or market revenue (whether actual or

projected) relating to any of the Relevant Functionalities, including without limitation, customer-

use studies, surveys, and/or tracking data that identifies the quality, value, usability,

performance, demand, benefits, or competitive differentiation, of any of the Relevant

Functionalities.

DOCUMENT REQUEST NO. 77:

       All documents concerning any technology or functionality that You contend is an

available non-infringing alternative to any functionality or technology disclosed or claimed in the

Asserted Patents.

DOCUMENT REQUEST NO. 78:

       All documents relating to the cost to develop and implement any alternatives to any

functionality or technology disclosed or claimed in the Asserted Patents.

DOCUMENT REQUEST NO. 79:

       All documents relating to the time to develop and implement any alternatives to any

functionality or technology disclosed or claimed in the Asserted Patents.

DOCUMENT REQUEST NO. 80:

       All documents that demonstrate that any alternatives to any functionality or technology

disclosed or claimed in the Asserted Patents would be acceptable to the consumers who

purchased any of the Relevant Products, including but not limited to any studies, testing, analysis

or other evaluation that you have undertaken.

DOCUMENT REQUEST NO. 81:

       All documents that demonstrate that any alternatives to any functionality or technology

disclosed or claimed in the Asserted Patents would not infringe the Asserted Patents or any other

                                                    - 29 -

ME1 23532158v.1
      Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 31 of 207



patents.

DOCUMENT REQUEST NO. 82:

        All documents relating to any decision not to implement any purported non-infringing

alternative.

DOCUMENT REQUEST NO. 83:

        All patents or patent applications held or licensed by You relating to any of the Relevant

Functionalities.

DOCUMENT REQUEST NO. 84:

        All cost-benefit analyses related to the manufacture and marketing of any of the Relevant

Functionalities.

DOCUMENT REQUEST NO. 85:

        All reports on costs or expenses related to research and development of any of the

Relevant Functionalities.

DOCUMENT REQUEST NO. 86:

        All documents relating to Your accounting policies, procedures, manuals, and directives

for the period from the Relevant Date to present, including but not limited to documents related

to Your accounting system and structure, including Your chart of accounts.

DOCUMENT REQUEST NO. 87:

        All royalty reports and data relating to any consideration paid for any patent license,

settlement agreement, covenant not to sue or other agreement in any form between You and any

other party relating to the Relevant Products.

DOCUMENT REQUEST NO. 88:

        All valuations or appraisals of the Asserted Patents, whether prepared internally or by a

                                                   - 30 -

ME1 23532158v.1
      Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 32 of 207



third party.

DOCUMENT REQUEST NO. 89:

        All documents that reflect generally accepted licensing practices in the industry.

DOCUMENT REQUEST NO. 90:

        All internal or third party analyses of the costs or benefits of licensing the Patent-in-Suit.

DOCUMENT REQUEST NO. 91:

        All articles, reports, or product reviews that discuss the benefits, uses, prices, and

advantages or disadvantages of any of the Relevant Products.

DOCUMENT REQUEST NO. 92:

        All articles, reports, or product reviews that discuss any benefits, uses, and advantages or

disadvantages of any of the Relevant Functionalities included in the Relevant Products.




                                                    - 31 -

ME1 23532158v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 33 of 207



Dated: October 14, 2016          MCCARTER & ENGLISH, LLP

Of Counsel:                      /s/ Daniel M. Silver
                                 Michael P. Kelly (#2295)
Michael P. Sandonato             Daniel M. Silver (#4758)
John D. Carlin                   Benjamin A. Smyth (#5528)
Jonathan M. Sharret              Renaissance Centre
Daniel A. Apgar                  405 N. King Street, 8th Floor
Robert S. Pickens                Wilmington, Delaware 19801
FITZPATRICK, CELLA, HARPER &     (302) 984-6300
SCINTO                           mkelly@mccarter.com
1290 Avenue of the Americas      dsilver@mccarter.com
New York, New York 10104-3800    bsmyth@mccarter.com
Tel: (212) 218-2100
Fax: (212) 218-2200              Attorneys for Plaintiffs
msandonato@fchs.com
jcarlin@fchs.com
jsharret@fchs.com
dapgar@fchs.com
rpickens@fchs.com




                                        - 32 -

ME1 23532158v.1
Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 34 of 207




        SHARRET EXHIBIT 109
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 35 of 207



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


KONINKLIJKE PHILIPS N.V. and                        )
U.S. PHILIPS CORPORATION,                           )
                                                    )
               Plaintiffs,                          )
                                                    )
       v.                                           )   C.A. No. 15-1126-GMS
                                                    )
HTC CORP. and                                       )
HTC AMERICA, INC.,                                  )
                                                    )
               Defendants.                          )
                                                    )
                                                    )
                                                    )
                                                    )


       HTC’S OBJECTIONS AND RESPONSES TO PLAINTIFFS’ FIRST SET OF

            REQUESTS FOR PRODUCTION OF DOCUMENTS AND THINGS

       HTC Corp. and HTC America, Inc. (collectively “HTC”) hereby respond and object to

Plaintiffs’ First Set of Requests for Production of Documents and Things to HTC (the

“Requests”) served by Plaintiffs on October 14, 2016.

                                     GENERAL OBJECTIONS

       1.      HTC objects to Plaintiffs’ request that HTC produce responsive, non-privileged

documents “within thirty days,” which does not provide sufficient time for HTC to collect and

produce documents. Subject to its general and specific objections, HTC will produce documents

as soon as practicable.

       2.      HTC objects to the Request as unduly burdensome and harassing to the extent

they purport to impose burdens, requirements or obligations that exceed or differ from those

permitted by Federal Rule of Civil Procedure 26 and Court’s Default Standard for Discovery,



                                                1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 36 of 207



Including Discovery of Electronically Stored Information (“ESI”), as stipulated by the parties

and ordered by the Court on October 7, 2016 (Docket No. 58).

       3.      HTC objects to the Requests to the extent that they seek information protected

from disclosure by the attorney-client privilege, the attorney work product doctrine, the joint

defense privilege or any other applicable privileges and protections. Such information will not

be provided. Any inadvertent disclosure of such information shall not constitute a waiver of any

privilege, right, or ground for objecting to providing such information and shall not waive HTC’s

right to object to the use of such information.

       4.      HTC objects to the Requests to the extent that they call for legal conclusions.

       5.      HTC objects to the Requests to the extent that they call for the disclosure of

proprietary or other confidential testimony. HTC will only provide such disclosure subject to

and in reliance upon an appropriate protective order governing confidential business information.

       6.      HTC objects to the Requests to the extent that they call for the disclosure of

proprietary or confidential source code. HTC will only provide such disclosure subject to and in

reliance upon an appropriate protective order governing confidential source code.

       7.      HTC objects to the Requests to the extent they are vague, ambiguous, overbroad,

unduly burdensome, oppressive, incomprehensible, harassing, improperly duplicative or

cumulative of other discovery, particularly insofar as it contains the terms “any,” “all,” and

“without limitation.”

       8.      HTC objects to the Requests to the extent that they seek information that is

irrelevant or is not limited to a relevant time period.




                                                   2
      Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 37 of 207



        9.      HTC objects to the Requests as not proportional to the needs of the case. The

Requests seek materials of no or marginal importance to the claims and defenses in this

litigation, while imposing a substantial cost to HTC to identify additional responsive materials.

        10.     HTC objects to the Requests to the extent that they seek information not within

HTC’s possession, custody or control. HTC’s commitment to produce documents or information

does not constitute a representation that such documents or information are within HTC’s

possession, custody or control.

        11.     HTC objects to the Requests to the extent that the “Definitions” and

“Instructions” purport to enlarge, expand, or alter in any way the plain meaning and scope of any

specific Request where such enlargement, expansion, or alteration renders said Request vague,

ambiguous, overbroad, unduly burdensome, harassing, incomprehensible, or disproportionate to

the needs of the case.

        12.     HTC objects to Plaintiffs’ definition of the terms “HTC,” “Defendants,” “You,”

and “Your,” and to any Request incorporating these terms, to the extent that they are unduly

broad and purport to impose burdens or requirements upon HTC that exceed or differ from those

permitted by Federal Rule of Civil Procedure 26 and Court’s Default Standard for Discovery,

Including Discovery of Electronically Stored Information (“ESI”), as stipulated by the parties

and ordered by the Court on October 7, 2016 (Docket No. 58), particularly insofar as the

definitions purport to require the production of documents or testimony about products or

functionality irrelevant to this action.

        13.     HTC objects to Plaintiffs’ definition of the terms “Relevant Products” and to any

Request incorporating this term, to the extent that it is unduly broad and purports to impose

burdens or requirements upon HTC that exceed or differ from those permitted by Federal Rule of




                                                 3
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 38 of 207



Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), as stipulated by the parties and ordered by the Court

on October 7, 2016 (Docket No. 58), particularly insofar as the definitions purport to require the

production of documents or testimony about products irrelevant to this action.

       14.     HTC objects to Plaintiffs’ definition of the term “Relevant Functionalities” and to

any Request incorporating this term, to the extent that it is unduly broad and purports to impose

burdens or requirements upon HTC that exceed or differ from those permitted by Federal Rule of

Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), as stipulated by the parties and ordered by the Court

on October 7, 2016 (Docket No. 58), particularly insofar as the definitions purport to require the

production of documents or testimony about products irrelevant to this action.

       15.     HTC objects to Plaintiffs’ definition of the terms “Asserted Patents” and “Patents-

in-Suit” and to any Request incorporating these terms, to the extent that they are unduly broad

and purport to impose burdens or requirements upon HTC that exceed or differ from those

permitted by Federal Rule of Civil Procedure 26 and Court’s Default Standard for Discovery,

Including Discovery of Electronically Stored Information (“ESI”), as stipulated by the parties

and ordered by the Court on October 7, 2016 (Docket No. 58), particularly insofar as the

definitions purport to include “any other patent added to this litigation.”

       16.     HTC objects to Plaintiffs’ definition of the terms “Document” or “documents”

and to any Request incorporating these terms, to the extent that they are unduly broad and

purport to impose burdens or requirements upon HTC that exceed or differ from those permitted

by Federal Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including

Discovery of Electronically Stored Information (“ESI”), as stipulated by the parties and ordered




                                                  4
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 39 of 207



by the Court on October 7, 2016 (Docket No. 58), particularly insofar as the definitions purport

to to require the production of documents or testimony about products irrelevant to this action.

       17.     HTC objects to Plaintiffs’ definition of the term “Operating System” and to any

Request incorporating this term, to the extent that it is unduly broad and purports to impose

burdens or requirements upon HTC that exceed or differ from those permitted by Federal Rule of

Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), as stipulated by the parties and ordered by the Court

on October 7, 2016 (Docket No. 58), particularly insofar as the definitions purport to to require

the production of documents or testimony about products irrelevant to this action.

       18.     HTC objects to the Requests as unduly burdensome, overbroad and oppressive to

the extent that they call for the production of documents or testimony that would require HTC to

perform a technical analysis.

       19.     Any objection by HTC does not constitute a representation or admission that such

information does in fact exist or is known to HTC.

       20.     Discovery is ongoing. HTC’s production of documents and testimony is based

upon such information as is reasonably available to HTC at the time of production and

testimony. Further independent discovery, independent investigation, legal research and analysis

by HTC or its counsel may supply additional facts, information or documents, or add meaning to

known facts, information or documents. HTC’s productions and testimony are given without

prejudice to HTC’s right to provide evidence of any subsequently discovered or compiled facts,

information or documents, or to supplement or modify such HTC productions and testimony.

       21.     HTC objects to the Requests to the extent that they seek information confidential

or proprietary to third parties, which HTC is contractually required to maintain confidential. To




                                                 5
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 40 of 207



the extent that the Requests call for such information, HTC will produce this information, to the

extent relevant and responsive, only in accordance with its obligations under these

confidentiality agreements or if ordered by the Court.

       22.     HTC objects to the Requests to the extent that they are improperly duplicative or

cumulative of other discovery.

       23.     HTC objects to the Requests to the extent that they prematurely seek expert

testimony.

       24.     HTC objects to the Requests to the extent that they prematurely seek discovery

more appropriately obtained from third parties.

       25.     HTC objects to the Requests to the extent that they seek information already in

Plaintiffs’ possession or available to Plaintiffs from other sources that are more convenient, less

burdensome or less expensive, including information available to Philips from public sources.

       26.     HTC objects to the Requests to the extent they seek to require HTC to search for

or produce information not contemplated by this Court’s rules and orders. In responding to

Plaintiffs’ Requests, HTC will conduct its search for documents as contemplated by the Court’s

Rules and any orders governing collection and production of documents in this action.

                     RESPONSES TO REQUESTS FOR PRODUCTION

DOCUMENT REQUEST NO. 1

       All documents relied upon in preparing, or identified in response to, any Interrogatories

served upon You in this litigation.

RESPONSE TO DOCUMENT REQUEST NO. 1

       HTC objects to this Request as premature. HTC has not yet responded to any

Interrogatories in this litigation and accordingly cannot yet perform a reasonable search for

documents responsive to this Request.


                                                  6
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 41 of 207



       HTC further objects to this Request to the extent that the terms “relied upon” and “in

preparing” are vague and ambiguous. For example and without limitation, in preparing

responses to Plaintiffs’ Interrogatories, HTC’s representatives may rely upon background

knowledge, including knowledge gained from review of numerous documents over the course of

their employment, the scope of which cannot be determined by a reasonable search. HTC will

not attempt to search for these materials.

       HTC further objects to the extent this Request seeks information that is irrelevant to any

claims or defenses in this action and disproportionate to the needs of the case. For example and

without limitation, HTC may reference materials not relevant to this litigation in order to

determine that those materials are not relevant to its Interrogatory responses. HTC will limit its

search to documents actually used to prepare its Interrogatory responses.

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. HTC will limit its search to documents specifically reviewed

in response to Plaintiffs’ Interrogatories.

       HTC further objects to this Request to the extent it is duplicative of other discovery in

this litigation. HTC will not perform a duplicative search for documents in response to this

Request.

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties. HTC will withhold privileged or third-party

confidential documents.




                                                 7
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 42 of 207



       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 2

       All prior art that You contend or will contend invalidates one or more claims of the

Asserted Patents under 35 U.S.C. §§ 102 and/or 103.

RESPONSE TO DOCUMENT REQUEST NO. 2

       HTC objects to this Request as premature under the parties’ agreed schedule for

disclosures under Delaware Default Standard for Discovery ¶ 4(d). HTC has searched for and

produced documents responsive to this request under Delaware Default Standard for Discovery ¶

4(d) and will supplement its production on a rolling basis subject to and without waiving its

objections.

       HTC further objects to this Request to the extent “You contend or will contend

invalidates one or more claims” is vague and ambiguous. HTC further objects to the extent that

this Request seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. Plaintiffs have asserted only some of the claims of the

Asserted Patents and yet seek HTC’s contentions with respect to “one or more claims.” Any

non-asserted claim is irrelevant to this litigation. HTC will limit its search according to

Plaintiffs’ allegations including their disclosures under Delaware Default Standard for Discovery

¶¶ 4(a) and 4(c).




                                                  8
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 43 of 207



       HTC further objects to the extent the Request calls for legal conclusions, including any

prior art to any Asserted Patent. Claim construction has not yet begun. The Court’s

interpretation of any claim may affect the scope of documents responsive to this Request. HTC

will limit its search according to Plaintiffs’ allegations including their disclosures under

Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request seeks information not within HTC’s

possession, custody or control, such as prior art documents or systems in the possession, custody,

or control of third parties. HTC will exclude from its search documents not in its possession,

custody or control.

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation and refers to “one or more claims.” Any non-asserted claim

is irrelevant to this litigation. HTC will limit its search according to Plaintiffs’ allegations

including their disclosures under Delaware Default Standard for Discovery ¶ 4(c).

       HTC further objects to this Request to the extent it is duplicative of other discovery in

this litigation, including without limitation HTC’s disclosures under Delaware Default Standard

for Discovery ¶ 4(d). HTC will not perform a duplicative search for documents in response to

this Request.

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties, such as prior art documents or systems




                                                   9
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 44 of 207



confidential, sensitive, or proprietary to third parties. HTC will withhold privileged or third-

party confidential documents.

       HTC further objects on the grounds that this Request seeks information already in

Plaintiffs’ possession or available to Plaintiffs from other sources that are more convenient, less

burdensome or less expensive, including information available to Plaintiffs from third parties or

public sources. HTC will exclude from its search publicly available documents or documents

available to Plaintiffs from other sources that are not otherwise in HTC’s possession, custody or

control.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 3

       All documents supporting, contradicting, or otherwise concerning Your contention that

any claim of the Asserted Patents is invalid.

RESPONSE TO DOCUMENT REQUEST NO. 3

       HTC objects to this Request as premature under the parties’ agreed schedule for

disclosures under Delaware Default Standard for Discovery ¶ 4(d) and the scheduling order as

modified by the Court on November 8, 2016 (Docket No 73). HTC has searched for and

produced documents responsive to this request under Delaware Default Standard for Discovery ¶




                                                 10
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 45 of 207



4(d) and will supplement its production on a rolling basis subject to and without waiving its

objections.

       HTC further objects to this Request to the extent “supporting, contradicting, or otherwise

concerning” is vague and ambiguous. HTC further objects to the extent that this Request seeks

information that is irrelevant to any claims or defenses in this action and is disproportionate to

the needs of the case. Plaintiffs have asserted only some of the claims of the Asserted Patents

and yet seek HTC’s contentions with respect to “any claim.” Any non-asserted claim is

irrelevant to this litigation. HTC will limit its search according to Plaintiffs’ allegations

including their disclosures under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to this Request to the extent it is duplicative of other discovery in

this litigation, including without limitation HTC’s disclosures under Delaware Default Standard

for Discovery ¶ 4(d). HTC will not perform a duplicative search for documents in response to

this Request.

       HTC further objects to the extent the Request calls for legal conclusions, including the

invalidity of any Asserted Patent. Claim construction has not yet begun. The Court’s

interpretation of any claim may affect the scope of documents responsive to this Request. HTC

will limit its search according to Plaintiffs’ allegations including their disclosures under

Delaware Default Standard for Discovery ¶ 4(c).

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,




                                                  11
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 46 of 207



sensitive, or proprietary information of third parties. HTC will withhold privileged or third-party

confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 4

       All documents supporting, contradicting, or otherwise concerning Your contention that

any claim of the Asserted Patents is unenforceable.

RESPONSE TO DOCUMENT REQUEST NO. 4

       HTC objects to this Request as premature under the parties’ agreed schedule for

disclosures under Delaware Default Standard for Discovery ¶ 4(d) and the scheduling order as

modified by the Court on November 8, 2016 (Docket No 73).




                                                 12
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 47 of 207



       HTC further objects to this Request to the extent “supporting, contradicting, or otherwise

concerning” is vague and ambiguous. HTC further objects to the extent that this Request seeks

information that is irrelevant to any claims or defenses in this action and is disproportionate to

the needs of the case. Plaintiffs have asserted only some of the claims of the Asserted Patents

and yet seek HTC’s contentions with respect to “any claim.” Any non-asserted claim is

irrelevant to this litigation. HTC will limit its search according to Plaintiffs’ allegations

including their disclosures under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to this Request to the extent it is duplicative of other discovery in

this litigation, including without limitation HTC’s disclosures under Delaware Default Standard

for Discovery ¶ 4(d). HTC will not perform a duplicative search for documents in response to

this Request.

       HTC further objects to the extent the Request calls for legal conclusions, including the

unenforceability of any Asserted Patent. Claim construction has not yet begun. The Court’s

interpretation of any claim may affect the scope of documents responsive to this Request. HTC

will limit its search according to Plaintiffs’ allegations including their disclosures under

Delaware Default Standard for Discovery ¶ 4(c).

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties, such as prior art documents or systems

confidential, sensitive, or proprietary to third parties. HTC will withhold privileged or third-

party confidential documents.




                                                  13
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 48 of 207



       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 5

       All documents concerning any publications authored by the named inventors on the

Asserted Patents.

RESPONSE TO DOCUMENT REQUEST NO. 5

        HTC objects to this Request on the grounds that it seeks information that is irrelevant to

any claims or defenses in this action and disproportionate to the needs of the case. Publications

authored by the named inventors on the asserted patents are not relevant to this litigation, except

to the extent they comprise prior art to any asserted claim. HTC will exclude from its search any

publications that are not themselves prior art to any asserted claim.




                                                 14
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 49 of 207



       HTC further objects to this Request to the extent “any publication” is vague and

ambiguous. HTC further objects to the extent that this Request is unduly burdensome and

overbroad, as it lacks any temporal limitation and refers to “any publication.” Publications

authored by the named inventors on the asserted patents are not relevant to this litigation, except

to the extent they comprise prior art to any asserted claim. HTC will exclude from its search any

publications that are not themselves prior art to any asserted claim.

       HTC further objects to this Request to the extent it is duplicative of other discovery in

this litigation, including without limitation HTC’s disclosures under Delaware Default Standard

for Discovery ¶ 4(d). HTC will not perform a duplicative search for documents in response to

this Request.

       HTC further objects on the grounds that this Request seeks confidential, sensitive, or

proprietary information of third parties, such as prior art documents or systems confidential,

sensitive, or proprietary to third parties. HTC will withhold third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       Because this Request seeks documents not relevant to any claim or defense, it is not

proportional to the needs of the case and HTC will exclude from its search documents in

response to this Request, but is willing to meet and confer with Plaintiffs regarding this Request.




                                                 15
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 50 of 207



DOCUMENT REQUEST NO. 6

       All documents supporting, contradicting, or otherwise concerning Your contention that

any of the claims of the Asserted Patents are not infringed by any of the Relevant Products for

that Asserted Patent.

RESPONSE TO DOCUMENT REQUEST NO. 6

       HTC objects to the extent that this Request is unduly burdensome and overbroad, as it

refers to “any of the claims.” HTC further objects to the extent that this Request seeks

information that is irrelevant to any claims or defenses in this action and is disproportionate to

the needs of the case. HTC will limit its search to documents relating to the asserted claims and

accused functionality identified by Plaintiffs in this litigation. HTC will limit its search

according to Plaintiffs’ allegations including their disclosures under Delaware Default Standard

for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties. HTC will withhold privileged or third-party

confidential documents.

       HTC further objects to the extent the Request calls for legal conclusions, namely what

infringes or does not infringe any Asserted Patent. Claim construction has not yet begun. The

Court’s interpretation of any claim may affect the scope of documents responsive to this

Request. HTC will limit its search according to Plaintiffs’ allegations including their disclosures

under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).




                                                 16
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 51 of 207



       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 7

       Any opinions of counsel related to any of the Asserted Patents, Related Patents, or

Related Applications.

RESPONSE TO DOCUMENT REQUEST NO. 7

       HTC objects to this Request as premature under the scheduling order as modified by the

Court on November 8, 2016 (Docket No 73). HTC will produce any opinions of counsel only if

and to the extent it elects to rely on advice of counsel as a defense to willful infringement no

later than August 4, 2017.

       HTC further objects to this Request to the extent “related to any” is vague and

ambiguous. HTC further objects to the extent that this Request seeks information that is

irrelevant to any claims or defenses in this action and is disproportionate to the needs of the case.

Plaintiffs have asserted only some of the claims of the Asserted Patents and yet seek HTC’s

contentions with respect to “any of the Asserted Patents, Related Patents, or Related

Applications.” Any non-asserted claim is irrelevant to this litigation. HTC will limit its search

according to Plaintiffs’ allegations including their disclosures under Delaware Default Standard

for Discovery ¶ 4(c).




                                                 17
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 52 of 207



       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC will withhold privileged documents.

       Subject to and without waiver of its general and specific objections, HTC will produce

any opinions of counsel only if and to the extent it elects to rely on advice of counsel as a

defense to willful infringement no later than August 4, 2017.

DOCUMENT REQUEST NO. 8

       All documents concerning Your potential liability for infringing any claim of the

Asserted Patents.

RESPONSE TO DOCUMENT REQUEST NO. 8

       HTC objects to this Request to the extent “Your potential liability” is vague and

ambiguous. HTC further objects to the extent that this Request is unduly burdensome and

overbroad, as it refers to “any claim.” HTC further objects to the extent that this Request seeks

information that is irrelevant to any claims or defenses in this action and is disproportionate to

the needs of the case. Plaintiffs have asserted only some of the claims of the Asserted Patents

and yet seek HTC’s documents concerning “any claim.” Any non-asserted claim is irrelevant to

this litigation. HTC will limit its search according to Plaintiffs’ allegations including their

disclosures under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions, including any

potential liability for infringing any claim of the Asserted Patents. Claim construction has not

yet begun. The Court’s interpretation of any claim may affect the scope of documents




                                                 18
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 53 of 207



responsive to this Request. HTC will limit its search according to Plaintiffs’ allegations

including their disclosures under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC will withhold privileged documents.

       HTC is not aware of any sources of non-privileged documents responsive to this Request.

If necessary, HTC will supplement these Responses to state whether non-privileged responsive

materials are being withheld.

DOCUMENT REQUEST NO. 9

       All documents concerning any testing or analysis done by You or anyone else related to

whether any of the Relevant Products infringe any claims of the Asserted Patents.

RESPONSE TO DOCUMENT REQUEST NO. 9

       HTC objects to this Request to the extent the terms “any testing or analysis,” “You or

anyone else,” and “any claims” are vague and ambiguous. HTC further objects to the extent that

this Request is unduly burdensome and overbroad, as it refers to “any claims.” HTC further

objects to the extent that this Request seeks information that is irrelevant to any claims or

defenses in this action and is disproportionate to the needs of the case. Plaintiffs have asserted

only some of the claims of the Asserted Patents and yet seek HTC’s documents concerning “any

claims.” Any non-asserted claim is irrelevant to this litigation. HTC will limit its search

according to Plaintiffs’ allegations including their disclosures under Delaware Default Standard

for Discovery ¶¶ 4(a) and 4(c).




                                                 19
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 54 of 207



       HTC further objects to the extent the Request calls for legal conclusions, namely whether

any product infringes any claim of the Asserted Patents. Claim construction has not yet begun.

The Court’s interpretation of any claim may affect the scope of documents responsive to this

Request. HTC will limit its search according to Plaintiffs’ allegations including their disclosures

under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC will withhold privileged documents.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 10

       All documents related to any plan or attempt by You to redesign any of the Relevant

Products to avoid infringement of any claims of the Asserted Patents.

RESPONSE TO DOCUMENT REQUEST NO. 10

       HTC objects to this Request to the extent the terms “plan or attempt,” “redesign,” “avoid

infringement” and “any claims” are vague and ambiguous. HTC further objects to the extent that

this Request is unduly burdensome and overbroad, as it refers to “any claims.” HTC further

objects to the extent that this Request seeks information that is irrelevant to any claims or




                                                 20
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 55 of 207



defenses in this action and is disproportionate to the needs of the case. Plaintiffs have asserted

only some of the claims of the Asserted Patents and yet seek HTC’s documents concerning “any

claims.” Any non-asserted claim is irrelevant to this litigation. HTC will limit its search

according to Plaintiffs’ allegations including their disclosures under Delaware Default Standard

for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions, including

whether redesign avoids infringement of any claim of the Asserted Patents. Claim construction

has not yet begun. The Court’s interpretation of any claim may affect the scope of documents

responsive to this Request. HTC will limit its search according to Plaintiffs’ allegations

including their disclosures under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC will withhold privileged documents.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.




                                                 21
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 56 of 207



DOCUMENT REQUEST NO. 11

       All documents related to Your first notice or first knowledge of each of the Asserted

Patents, including but not limited to documents sufficient to identify the first date of Your notice

or knowledge of each of the Asserted Patents.

RESPONSE TO DOCUMENT REQUEST NO. 11

       HTC objects to this Request to the extent the terms “notice or knowledge” and “each of

the Asserted Patents” are vague and ambiguous. HTC further objects to the extent that this

Request seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. Plaintiffs have asserted only some of the claims of the

Asserted Patents and yet seek HTC’s contentions with respect to “each of the Asserted Patents.”

Any non-asserted claim is irrelevant to this litigation. HTC will limit its search according to

Plaintiffs’ allegations including their disclosures under Delaware Default Standard for Discovery

¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions, including any

“notice or knowledge” of the Asserted Patents. HTC further objects on the grounds that this

Request seeks information protected from disclosure by the attorney-client privilege, the attorney

work product doctrine, or any other applicable privilege or immunity, including but not limited

to the common interest or joint defense privileges. HTC further objects on the grounds that this

Request seeks confidential, sensitive, or proprietary information of third parties, such as prior art

documents or systems confidential, sensitive, or proprietary to third parties. HTC will withhold

privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information already in

Plaintiffs’ possession or available to Plaintiffs from other sources that are more convenient, less




                                                 22
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 57 of 207



burdensome or less expensive, including information available to Plaintiffs from third parties or

public sources. HTC will exclude from its search publicly available documents or documents

available to Plaintiffs from other sources that are not otherwise in HTC’s possession, custody or

control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26(b) and Court’s Default Standard for Discovery, Including Discovery

of Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket

No. 58). HTC will accordingly limit its search to documents matching appropriate search terms

held by the custodians identified in its Initial Disclosures, as supplemented in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 12

       Source code for each version of the Operating System that was ever pre-loaded on or

made available by update or upgrade to each of the Relevant Products.

RESPONSE TO DOCUMENT REQUEST NO. 12

       HTC objects to this Request to the extent the terms “source code,” “each version,”

“Operating System,” “pre-loaded or made available” and “Relevant Products” are vague and




                                                 23
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 58 of 207



ambiguous. HTC further objects to the extent that this Request seeks information that is

irrelevant to any claims or defenses in this action and is disproportionate to the needs of the case.

        HTC further objects on the grounds that this Request seeks confidential, sensitive, or

proprietary information of third parties. HTC will withhold third-party confidential documents.

        HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

        HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58).

        Subject to and without waiver of its general and specific objections, HTC will make

available for inspection source code in its possession, custody, or control under the terms of the

protective order as agreed by the parties. If necessary, HTC will supplement these Responses to

state whether non-privileged responsive materials are being withheld.




                                                 24
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 59 of 207



DOCUMENT REQUEST NO. 13

       Source code for each of the Relevant Functionalities included in each version of the

Operating System that was ever pre-loaded on or made available by update or upgrade to each of

the Relevant Products.

RESPONSE TO DOCUMENT REQUEST NO. 13

       HTC objects to this Request to the extent the terms “source code,” “Relevant

Functionalities,” “each version,” “Operating System,” and “pre-loaded or made available” are

vague and ambiguous. HTC further objects to the extent that this Request seeks information that

is irrelevant to any claims or defenses in this action and is disproportionate to the needs of the

case. HTC further objects to this Request to the extent it is duplicative of other discovery in this

litigation. To the extent that it has source code in its possession, custody or control, HTC has

already agreed to produce source code for each accused product listed in Plaintiff’s disclosures

under Delaware Default Standard for Discovery 4(a). HTC will not perform a duplicative search

for documents in response to this Request.

       HTC further objects on the grounds that this Request seeks confidential, sensitive, or

proprietary information of third parties. HTC will withhold third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.




                                                 25
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 60 of 207



        HTC further objects on the ground that this Request is unduly broad and purport to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58).

        Subject to and without waiver of its general and specific objections, HTC will make

available for inspection source code in its possession, custody, or control under the terms of the

protective order as agreed by the parties. If necessary, HTC will supplement these Responses to

state whether non-privileged responsive materials are being withheld.

DOCUMENT REQUEST NO. 14

        All documents concerning each of the Relevant Functionalities included in each version

of the Operating System that was ever pre-loaded on or made available by update or upgrade to

each of the Relevant Products.

RESPONSE TO DOCUMENT REQUEST NO. 14

        HTC objects to this Request to the extent the terms “concerning,” “each of the Relevant

Functionalities,” “each version of the Operating System,” “pre-loaded on or made available” and

“Relevant Products” are vague and ambiguous. HTC further objects to the extent that this

Request seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. For example and without limitation the Request seeks

“All documents concerning each of the Relevant Functionalities” without limitation to any time

period. To the extent that it has source code in its possession, custody or control, HTC has

already agreed to produce source code for each accused product listed in Plaintiff’s disclosures




                                                26
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 61 of 207



under Delaware Default Standard for Discovery 4(a). HTC will not perform a duplicative search

for documents in response to this Request.

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties, such as prior art documents or systems confidential, sensitive, or

proprietary to third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.




                                                 27
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 62 of 207



       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 15

       All communications between You and any other person, including third parties,

concerning each of the Relevant Functionalities included in each version of the Operating

System that was ever pre-loaded on or made available by update or upgrade to each of the

Relevant Products.

RESPONSE TO DOCUMENT REQUEST NO. 15

       HTC objects to this Request to the extent the terms “concerning,” “each of the Relevant

Functionalities,” “each version of the Operating System,” “pre-loaded on or made available” and

“Relevant Products” are vague and ambiguous. HTC further objects to the extent that this

Request seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. For example and without limitation the Request seeks

“All communications between You and any other person, including third parties, concerning

each of the Relevant Functionalities” without limitation to any time period.

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC




                                                28
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 63 of 207



further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties, such as prior art documents or systems confidential, sensitive, or

proprietary to third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.




                                                 29
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 64 of 207



DOCUMENT REQUEST NO. 16

       Documents sufficient to show the chronology and/or timing of activities undertaken by

You, on Your behalf, or by a third party, to research, develop, and implement any additions,

changes, modifications, or alterations to each version of the Operating System that was ever pre-

loaded on or made available by update or upgrade to each of the Relevant Products.

RESPONSE TO DOCUMENT REQUEST NO. 16

       HTC objects to this Request to the extent the terms “activities,” “any additions, changes,

modifications, or alterations” “each version of the Operating System,” “pre-loaded on or made

available” and “Relevant Products” are vague and ambiguous. HTC further objects to the extent

that this Request seeks information that is irrelevant to any claims or defenses in this action and

is disproportionate to the needs of the case. For example and without limitation, Plaintiffs seek

identification of “any additions, changes, modifications, or alterations to each version of the

Operating System that was ever pre-loaded . . .” HTC further objects to this Request to the

extent it is duplicative of other discovery in this litigation. To the extent that it has source code

in its possession, custody or control, HTC has already agreed to produce source code for each

accused product listed in Plaintiffs’ disclosures under Delaware Default Standard for Discovery

4(a). HTC will not perform a duplicative search for documents in response to this Request.

HTC will limit its search according to Plaintiffs’ allegations including their disclosures under

Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC




                                                  30
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 65 of 207



further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information already in

Plaintiffs’ possession or available to Plaintiffs from other sources that are more convenient, less

burdensome or less expensive, including information available to Plaintiffs from third parties or

public sources. HTC will exclude from its search publicly available documents or documents

available to Plaintiffs from other sources that are not otherwise in HTC’s possession, custody or

control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 17

       Documents sufficient to show any additions, changes, modifications, or alterations, made

by You, on Your behalf, or by a third party to any of the Relevant Functionalities included in




                                                 31
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 66 of 207



each version of the Operating System that was ever pre-loaded on or made available by update or

upgrade to each of the Relevant Products, as compared to the comparable version of the

Operating System originally provided to You or otherwise obtained by You.

RESPONSE TO DOCUMENT REQUEST NO. 17

       HTC objects to this Request to the extent the terms “additions, changes, modifications, or

alterations,” “Relevant Functionalities,” “each version of the Operating System,” “pre-loaded on

or made available” and “comparable version of the Operating System originally provided to

You” are vague and ambiguous. HTC further objects to the extent that this Request seeks

information that is irrelevant to any claims or defenses in this action and is disproportionate to

the needs of the case. For example and without limitation, Plaintiffs seek identification of “any

additions, changes, modifications, or alterations to each version of the Operating System that was

ever pre-loaded . . .” HTC further objects to this Request to the extent it is duplicative of other

discovery in this litigation. To the extent that it has source code in its possession, custody or

control, HTC has already agreed to produce source code for each accused product listed in

Plaintiffs’ disclosures under Delaware Default Standard for Discovery 4(a). HTC will not

perform a duplicative search for documents in response to this Request. HTC will limit its

search according to Plaintiffs’ allegations including their disclosures under Delaware Default

Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC




                                                 32
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 67 of 207



further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control, specifically calling for documents concerning “a third party.”

HTC further objects on the grounds that this Request seeks information already in Plaintiffs’

possession or available to Plaintiffs from other sources that are more convenient, less

burdensome or less expensive, including information available to Plaintiffs from third parties or

public sources. HTC will exclude from its search publicly available documents or documents

available to Plaintiffs from other sources that are not otherwise in HTC’s possession, custody or

control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.




                                                 33
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 68 of 207



DOCUMENT REQUEST NO. 18

       Documents sufficient to describe the process by which any additions, changes,

modifications, or alterations are made to each version of the Operating System that was ever pre-

loaded on or made available by update or upgrade to each of the Relevant Products as compared

to the comparable version of the Operating System originally provided to You or otherwise

obtained by You.

RESPONSE TO DOCUMENT REQUEST NO. 18

       HTC objects to this Request to the extent the terms “additions, changes, modifications, or

alterations,” “each version of the Operating System,” “pre-loaded on or made available,”

“Relevant Products,” and “comparable version of the Operating System originally provided to

You” are vague and ambiguous. HTC further objects to the extent that this Request seeks

information that is irrelevant to any claims or defenses in this action and is disproportionate to

the needs of the case. For example and without limitation, Plaintiffs seek identification of “any

additions, changes, modifications, or alterations to each version of the Operating System that was

ever pre-loaded . . .” HTC further objects to this Request to the extent it is duplicative of other

discovery in this litigation. To the extent that it has source code in its possession, custody or

control, HTC has already agreed to produce source code for each accused product listed in

Plaintiffs’ disclosures under Delaware Default Standard for Discovery 4(a). HTC will not

perform a duplicative search for documents in response to this Request. HTC will limit its

search according to Plaintiffs’ allegations including their disclosures under Delaware Default

Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the




                                                 34
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 69 of 207



attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.




                                                 35
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 70 of 207



DOCUMENT REQUEST NO. 19

       All user guides or manuals, operational guides or manuals, online help or support website

pages, and/or installation guides or manuals, for each of the Relevant Products.

RESPONSE TO DOCUMENT REQUEST NO. 19

       HTC objects to this Request to the extent the terms “online help or support website

pages” and “Relevant Products” are vague and ambiguous. HTC further objects to the extent

that this Request seeks information that is irrelevant to any claims or defenses in this action and

is disproportionate to the needs of the case. For example and without limitation, Plaintiffs seek

production of “online help or support website pages” without limitation to any time period or

accused functionality. HTC will limit its search according to Plaintiffs’ allegations including

their disclosures under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to this Request to the extent it is duplicative of other discovery in

this litigation including HTC’s disclosures under Delaware Default Standard for Discovery ¶

4(b). HTC will not perform a duplicative search for documents in response to this Request.

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are




                                                 36
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 71 of 207



more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

        HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58).

        Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 20

        All data sheets and system, component, and/or operational specifications for each version

of each of the Relevant Products.

RESPONSE TO DOCUMENT REQUEST NO. 20

        HTC objects to this Request to the extent the terms “all data sheets and system,

component, and/or operational specifications” and “each version of each of the Relevant

Products” are vague and ambiguous. HTC further objects to the extent that this Request seeks

information that is irrelevant to any claims or defenses in this action and is disproportionate to




                                                 37
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 72 of 207



the needs of the case. For example and without limitation, Plaintiffs seek production of “all data

sheets and system, component, and/or operational specifications” for “each version of each of the

Relevant Products” without limitation to any accused functionality. HTC further objects to this

Request to the extent it is duplicative of other discovery in this litigation including HTC’s

disclosures under Delaware Default Standard for Discovery ¶ 4(b). HTC will limit its search

according to Plaintiffs’ allegations including their disclosures under Delaware Default Standard

for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of




                                                 38
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 73 of 207



Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58).

        Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 21

        All documents describing the implementation, incorporation, use, or operation of each of

the Relevant Functionalities in each of the Relevant Products.

RESPONSE TO DOCUMENT REQUEST NO. 21

        HTC objects to this Request to the extent the terms “implementation” and

“incorporation” “use” “operation” and “each of the Relevant Functionalities in each of the

Relevant Products” are vague and ambiguous. HTC further objects to the extent that this

Request seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. HTC further objects to this Request to the extent it is

duplicative of other discovery in this litigation including HTC’s disclosures under Delaware

Default Standard for Discovery ¶ 4(b). HTC will not perform a duplicative search for documents

in response to this Request. HTC will limit its search to Plaintiff’s allegations including its

disclosures under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

        HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the




                                                 39
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 74 of 207



attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.




                                                 40
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 75 of 207



DOCUMENT REQUEST NO. 22

       Documents sufficient to show whether each of the Relevant Products supports the HTTP

Live Streaming (“HLS”) media streaming technology.

RESPONSE TO DOCUMENT REQUEST NO. 22

       HTC objects to this Request to the extent the terms “each of the Relevant Functionalities”

and “supports” are vague and ambiguous. HTC further objects to the extent that this Request

seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. HTC further objects to this Request to the extent it is

duplicative of other discovery in this litigation including HTC’s disclosures under Delaware

Default Standard for Discovery ¶ 4(b). To the extent that it has source code in its possession,

custody or control, HTC has already agreed to produce source code for each accused product

listed in Plaintiff’s disclosures under Delaware Default Standard for Discovery 4(a). HTC will

not perform a duplicative search for documents in response to this Request. HTC will limit its

search according to Plaintiffs’ allegations including their disclosures under Delaware Default

Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks




                                                 41
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 76 of 207



information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 23

       Documents sufficient to show whether each of the Relevant Products supports the

MPEG-DASH (Dynamic Adaptive Streaming over HTTP) media streaming technology.

RESPONSE TO DOCUMENT REQUEST NO. 23

       HTC objects to this Request to the extent the terms “each of the Relevant Functionalities”

and “supports” are vague and ambiguous. HTC further objects to the extent that this Request




                                                 42
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 77 of 207



seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. HTC further objects to this Request to the extent it is

duplicative of other discovery in this litigation including HTC’s disclosures under Delaware

Default Standard for Discovery ¶ 4(b). To the extent that it has source code in its possession,

custody or control, HTC has already agreed to produce source code for each accused product

listed in Plaintiff’s disclosures under Delaware Default Standard for Discovery 4(a). HTC will

not perform a duplicative search for documents in response to this Request. HTC will limit its

search according to Plaintiffs’ allegations including their disclosures under Delaware Default

Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.




                                                 43
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 78 of 207



       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 24

       Documents sufficient to show whether each of the Relevant Products supports playback

of a FLAC (Free Lossless Audio Codec) audio signal.

RESPONSE TO DOCUMENT REQUEST NO. 24

       HTC objects to this Request to the extent the terms “each of the Relevant

Functionalities,” “supports” and “playback” are vague and ambiguous. HTC further objects to

the extent that this Request seeks information that is irrelevant to any claims or defenses in this

action and is disproportionate to the needs of the case. HTC further objects to this Request to the

extent it is duplicative of other discovery in this litigation including HTC’s disclosures under

Delaware Default Standard for Discovery ¶ 4(b). To the extent that it has source code in its

possession, custody or control, HTC has already agreed to produce source code for each accused




                                                 44
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 79 of 207



product listed in Plaintiff’s disclosures under Delaware Default Standard for Discovery 4(a).

HTC will not perform a duplicative search for documents in response to this Request. HTC will

limit its search according to Plaintiffs’ allegations including their disclosures under Delaware

Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.




                                                 45
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 80 of 207



       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 25

       Documents sufficient to show whether each of the Relevant Products supports the High-

bandwidth Digital Content Protection (“HDCP”) System revision 2.x (e.g., HDCP System

Interface Independent Adaptation Revision 2.2, HDCP System Mapping HDCP to HDMI

Revision 2.2, or HDCP System Mapping HDCP to MHL Revision 2.2).

RESPONSE TO DOCUMENT REQUEST NO. 25

       HTC objects to this Request to the extent the terms “each of the Relevant Functionalities”

and “supports” are vague and ambiguous. HTC further objects to the extent that this Request

seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. HTC further objects to this Request to the extent it is

duplicative of other discovery in this litigation including HTC’s disclosures under Delaware

Default Standard for Discovery ¶ 4(b). To the extent that it has source code in its possession,

custody or control, HTC has already agreed to produce source code for each accused product

listed in Plaintiff’s disclosures under Delaware Default Standard for Discovery 4(a). HTC will

not perform a duplicative search for documents in response to this Request. HTC will limit its

search according to Plaintiffs’ allegations including their disclosures under Delaware Default

Standard for Discovery ¶¶ 4(a) and 4(c).




                                                 46
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 81 of 207



       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by




                                                 47
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 82 of 207



the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 26

       Documents sufficient to show whether each of the Relevant Products supports playback

of an AMR-WB (Adaptive Multi-Rate Wideband) audio signal that has been encoded in 23.85

kbit/s mode.

RESPONSE TO DOCUMENT REQUEST NO. 26

       HTC objects to this Request to the extent the terms “each of the Relevant

Functionalities,” “supports” and “playback” are vague and ambiguous. HTC further objects to

the extent that this Request seeks information that is irrelevant to any claims or defenses in this

action and is disproportionate to the needs of the case. HTC further objects to this Request to the

extent it is duplicative of other discovery in this litigation including HTC’s disclosures under

Delaware Default Standard for Discovery ¶ 4(b). To the extent that it has source code in its

possession, custody or control, HTC has already agreed to produce source code for each accused

product listed in Plaintiff’s disclosures under Delaware Default Standard for Discovery 4(a).

HTC will not perform a duplicative search for documents in response to this Request. HTC will

limit its search according to Plaintiffs’ allegations including their disclosures under Delaware

Default Standard for Discovery ¶¶ 4(a) and 4(c). HTC will limit its search according to

Plaintiffs’ allegations including their disclosures under Delaware Default Standard for Discovery

¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or




                                                 48
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 83 of 207



immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.




                                                 49
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 84 of 207



DOCUMENT REQUEST NO. 27

       Documents sufficient to identify each modality (e.g., application, program, portion of the

Operating System, etc.) on the Relevant Products which supports the HTTP Live Streaming

(“HLS”) media streaming technology.

RESPONSE TO DOCUMENT REQUEST NO. 27

       HTC objects to this Request to the extent the terms “each modality” “Relevant Products”

and “supports” are vague and ambiguous. HTC further objects to the extent that this Request

seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. HTC further objects to this Request to the extent it is

duplicative of other discovery in this litigation including HTC’s disclosures under Delaware

Default Standard for Discovery ¶ 4(b). To the extent that it has source code in its possession,

custody or control, HTC has already agreed to produce source code for each accused product

listed in Plaintiffs’ disclosures under Delaware Default Standard for Discovery ¶ 4(a). HTC will

not perform a duplicative search for documents in response to this Request. HTC will limit its

search according to Plaintiffs’ allegations including their disclosures under Delaware Default

Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.




                                                 50
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 85 of 207



       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 28

       Documents sufficient to identify each modality (e.g., application, program, portion of the

Operating System, etc.) on the Relevant Products which supports the MPEG-DASH (Dynamic

Adaptive Streaming over HTTP) media streaming technology.




                                                 51
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 86 of 207



RESPONSE TO DOCUMENT REQUEST NO. 28

       HTC objects to this Request to the extent the terms “each modality” “Relevant Products”

and “supports” are vague and ambiguous. HTC further objects to the extent that this Request

seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. HTC further objects to this Request to the extent it is

duplicative of other discovery in this litigation including HTC’s disclosures under Delaware

Default Standard for Discovery ¶ 4(b). To the extent that it has source code in its possession,

custody or control, HTC has already agreed to produce source code for each accused product

listed in Plaintiff’s disclosures under Delaware Default Standard for Discovery 4(a). HTC will

not perform a duplicative search for documents in response to this Request. HTC will limit its

search according to Plaintiffs’ allegations including their disclosures under Delaware Default

Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available




                                                 52
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 87 of 207



documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 29

       Documents sufficient to identify each modality (e.g., application, program, portion of the

Operating System, etc.) on the Relevant Products which supports playback of a FLAC (Free

Lossless Audio Codec) audio signal.

RESPONSE TO DOCUMENT REQUEST NO. 29

       HTC objects to this Request to the extent the terms “each modality” “Relevant Products”

and “supports” are vague and ambiguous. HTC further objects to the extent that this Request

seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. HTC further objects to this Request to the extent it is




                                                 53
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 88 of 207



duplicative of other discovery in this litigation including HTC’s disclosures under Delaware

Default Standard for Discovery ¶ 4(b). To the extent that it has source code in its possession,

custody or control, HTC has already agreed to produce source code for each accused product

listed in Plaintiff’s disclosures under Delaware Default Standard for Discovery 4(a). HTC will

not perform a duplicative search for documents in response to this Request. HTC will limit its

search according to Plaintiffs’ allegations including their disclosures under Delaware Default

Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of




                                                 54
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 89 of 207



Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 30

       Documents sufficient to identify each modality (e.g., application, program, portion of the

Operating System, etc.) on the Relevant Products which can display content protected by the

High-bandwidth Digital Content Protection (“HDCP”) System revision 2.x (e.g., HDCP System

Interface Independent Adaptation Revision 2.2, HDCP System Mapping HDCP to HDMI

Revision 2.2, or HDCP System Mapping HDCP to MHL Revision 2.2).

RESPONSE TO DOCUMENT REQUEST NO. 30

       HTC objects to this Request to the extent the terms “each modality” “Relevant Products”

and “display content” are vague and ambiguous. HTC further objects to the extent that this

Request seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. HTC further objects to this Request to the extent it is

duplicative of other discovery in this litigation including HTC’s disclosures under Delaware

Default Standard for Discovery ¶ 4(b). To the extent that it has source code in its possession,

custody or control, HTC has already agreed to produce source code for each accused product




                                                 55
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 90 of 207



listed in Plaintiffs’ disclosures under Delaware Default Standard for Discovery 4(a). HTC will

not perform a duplicative search for documents in response to this Request. HTC will limit its

search according to Plaintiffs’ allegations including their disclosures under Delaware Default

Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.




                                                 56
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 91 of 207



       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 31

       Documents sufficient to identify each modality (e.g., application, program, portion of the

Operating System, etc.) on the Relevant Products which supports playback of an AMR-WB

(Adaptive Multi-Rate Wideband) audio signal that has been encoded in 23.85 kbit/s mode.

RESPONSE TO DOCUMENT REQUEST NO. 31

       HTC objects to this Request to the extent the terms “each modality,” “Relevant

Products,” “supports” and “playback” are vague and ambiguous. HTC further objects to the

extent that this Request seeks information that is irrelevant to any claims or defenses in this

action and is disproportionate to the needs of the case. HTC further objects to this Request to the

extent it is duplicative of other discovery in this litigation including HTC’s disclosures under

Delaware Default Standard for Discovery ¶ 4(b). To the extent that it has source code in its

possession, custody or control, HTC has already agreed to produce source code for each accused

product listed in Plaintiff’s disclosures under Delaware Default Standard for Discovery 4(a).

HTC will not perform a duplicative search for documents in response to this Request. HTC will

limit its search according to Plaintiffs’ allegations including their disclosures under Delaware

Default Standard for Discovery ¶¶ 4(a) and 4(c).




                                                 57
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 92 of 207



       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by




                                                 58
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 93 of 207



the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 32

       All communications, between You and Philips concerning any aspect of this litigation, a

Related Litigation, the Asserted Patents, or the Relevant Products, including any documents that

were the subject of the communications.

RESPONSE TO DOCUMENT REQUEST NO. 32

       HTC objects to this Request to the extent the terms “any aspect,” “a Related Litigation,”

“the Asserted Patents,” “the Relevant Products” and “subject of the communications” are vague

and ambiguous. HTC further objects to the extent that this Request seeks information that is

irrelevant to any claims or defenses in this action and is disproportionate to the needs of the case.

For example and without limitation the Request seeks “any documents that were the subject of

the communications” without defining what “subject of the communications” means. HTC will

limit its search to communications and their attachments, if any.

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties. HTC will withhold privileged or third-party

confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are




                                                 59
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 94 of 207



more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 33

       All licenses, offers to license, settlements, and offers to settle between You and Philips,

including all communications relating thereto.

RESPONSE TO DOCUMENT REQUEST NO. 33

       HTC objects to this Request to the extent that the terms “licenses” and “offers to license,”

“settlements,” and “offers” are vague and ambiguous. HTC further objects to the extent this

Request seeks information that is irrelevant to any claims or defenses in this action and




                                                 60
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 95 of 207



disproportionate to the needs of the case. For example and without limitation the Request seeks

“all licenses” and “all communications” without limitation to any time period or accused

functionality. HTC has already agreed to produce relevant non-privileged documents responsive

to Plaintiffs’ Document Request No. 32. Any non-privileged document responsive to this

Request but not also responsive to Plaintiffs’ Document Request No. 32 is irrelevant to this

litigation and HTC will withhold any such documents.

       HTC further objects to this Request to the extent it is duplicative of other discovery in

this litigation, including Plaintiffs’ Document Request No. 32. HTC will not perform a

duplicative search for documents in response to this Request.

       HTC further objects on the grounds that this Request seeks confidential, sensitive, or

proprietary information of third parties. HTC will withhold third-party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Because this Request seeks documents that are either duplicative of those requested in

Plaintiffs’ Document Request No. 32, or else not relevant to any claim or defense in this

litigation, it is not proportional to the needs of the case and HTC will exclude from its search

documents in response to this Request. HTC is willing to meet and confer with Plaintiffs

regarding this Request.




                                                 61
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 96 of 207



DOCUMENT REQUEST NO. 34

       All communications between You and any other Person concerning any aspect of this

litigation, a Related Litigation, the Asserted Patents, or Philips.

RESPONSE TO DOCUMENT REQUEST NO. 34

       HTC objects to this Request to the extent that the terms “any aspect” and “a Related

litigation” are vague and ambiguous. HTC further objects to the extent this Request seeks

information that is irrelevant to any claims or defenses in this action and disproportionate to the

needs of the case. For example and without limitation the Request seeks “all communications”

concerning “Philips” without limitation to any time period, patent, or accused functionality.

HTC will limit its search according to Plaintiffs’ allegations including their disclosures under

Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “all

communications” concerning “Philips” without limitation to any time period, patent, or accused

functionality. HTC will limit its search according to Plaintiffs’ allegations including their

disclosures under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.




                                                  62
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 97 of 207



       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 35

       All communications between You and any defendant in any Related Litigation

concerning any aspect of this litigation, the Asserted Patents, or Philips.

RESPONSE TO DOCUMENT REQUEST NO. 35

       HTC objects to this Request to the extent that the terms “any defendant” and “a Related

litigation,” and “any aspect” are vague and ambiguous. HTC further objects to the extent this

Request seeks information that is irrelevant to any claims or defenses in this action and

disproportionate to the needs of the case. For example and without limitation the Request seeks

“all communications” concerning “Philips” without limitation to any time period, patent, or

accused functionality. HTC will limit its search according to Plaintiffs’ allegations including

their disclosures under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).




                                                 63
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 98 of 207



       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “all

communications” concerning “Philips” without limitation to any time period, patent, or accused

functionality. HTC will limit its search according to Plaintiffs’ allegations including their

disclosures under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.




                                                 64
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 99 of 207



DOCUMENT REQUEST NO. 36

       All communications between You and any provider or developer of any Operating

System concerning any aspect of this litigation, a Related Litigation, the Asserted Patents, or

Philips.

RESPONSE TO DOCUMENT REQUEST NO. 36

       HTC objects to this Request to the extent that the terms “any provider or developer” and

“any Operating System,” “any aspect,” and “a Related Litigation” are vague and ambiguous.

HTC further objects to the extent this Request seeks information that is irrelevant to any claims

or defenses in this action and disproportionate to the needs of the case. For example and without

limitation the Request seeks “all communications” with “any provider or developer of any

Operating System” concerning “Philips” without limitation to any time period, patent, or accused

functionality. HTC will limit its search according to Plaintiffs’ allegations including their

disclosures under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “all

communications” with “any provider or developer of any Operating System” concerning

“Philips” without limitation to any time period, patent, or accused functionality. HTC will limit

its search according to Plaintiffs’ allegations including their disclosures under Delaware Default

Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC




                                                 65
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 100 of 207



further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 37

       All documents concerning any license agreements between You and any provider or

developer of any Operating System, including but not limited to any actual or contemplated

agreements and any correspondence referring or relating to such actual or contemplated

agreements.

RESPONSE TO DOCUMENT REQUEST NO. 37

       HTC objects to this Request to the extent that the terms “any provider or developer” and

“any Operating System,” and “any actual or contemplated agreements,” are vague and

ambiguous. HTC further objects to the extent this Request seeks information that is irrelevant to




                                                 66
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 101 of 207



any claims or defenses in this action and disproportionate to the needs of the case. For example

and without limitation the Request seeks “any license agreements between You and any provider

or developer of any Operating System” and “ any correspondence referring or relating to such

actual or contemplated agreements” without limitation to any time period, patent, or accused

functionality. HTC will limit its search according to Plaintiffs’ allegations including their

disclosures under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c). Any agreements

that did not come to fruition, and any drafts or proposals relating to any agreements, are not

relevant to any claims or defenses in this action. HTC will limit its search to executed

agreements that relate to this litigation and will withhold other documents in response to this

Request.

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “any

license agreements between You and any provider or developer of any Operating System” and

“any correspondence referring or relating to such actual or contemplated agreements” without

limitation to any time period, patent, or accused functionality. HTC will limit its search

according to Plaintiffs’ allegations including their disclosures under Delaware Default Standard

for Discovery ¶¶ 4(a) and 4(c). HTC will limit its search to executed agreements that relate to

this litigation and will withhold documents in response to this Request.

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC




                                                 67
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 102 of 207



further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 38

       All documents concerning any license agreements between You and any third party

relating to the HTTP Live Streaming (“HLS”) media streaming technology, including but not

limited to any actual or contemplated agreements and any correspondence referring or relating to

such actual or contemplated agreements.

RESPONSE TO DOCUMENT REQUEST NO. 38

       HTC objects to this Request to the extent that the term “any actual or contemplated

agreements” is vague and ambiguous. HTC further objects to the extent this Request seeks

information that is irrelevant to any claims or defenses in this action and disproportionate to the




                                                 68
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 103 of 207



needs of the case. For example and without limitation the Request seeks “any license

agreements between You and any third party” without limitation to any time period or product.

Likewise the Request seeks “ any correspondence referring or relating to such actual or

contemplated agreements” without limitation to any time period or accused product. HTC will

limit its search according to Plaintiffs’ allegations including their disclosures under Delaware

Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “any

license agreements between You and any third party” without limitation to any time period or

product. Likewise the Request seeks “ any correspondence referring or relating to such actual or

contemplated agreements” without limitation to any time period or accused product. HTC will

limit its search according to Plaintiffs’ allegations including their disclosures under Delaware

Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.




                                                 69
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 104 of 207



58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 39

       All documents concerning any license agreements between You and any third party

relating to the MPEG-DASH (Dynamic Adaptive Streaming over HTTP) media streaming

technology, including but not limited to any actual or contemplated agreements and any

correspondence referring or relating to such actual or contemplated agreements.

RESPONSE TO DOCUMENT REQUEST NO. 39

       HTC objects to this Request to the extent that the term “any actual or contemplated

agreements” is vague and ambiguous. HTC further objects to the extent this Request seeks

information that is irrelevant to any claims or defenses in this action and disproportionate to the

needs of the case. For example and without limitation the Request seeks “any license

agreements between You and any third party” without limitation to any time period or product.

Likewise the Request seeks “ any correspondence referring or relating to such actual or

contemplated agreements” without limitation to any time period or accused product. HTC will

limit its search according to Plaintiffs’ allegations including their disclosures under Delaware

Default Standard for Discovery ¶¶ 4(a) and 4(c).




                                                 70
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 105 of 207



       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “any

license agreements between You and any third party” without limitation to any time period or

product. Likewise the Request seeks “ any correspondence referring or relating to such actual or

contemplated agreements” without limitation to any time period or accused product. HTC will

limit its search according to Plaintiffs’ allegations including their disclosures under Delaware

Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by




                                                 71
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 106 of 207



the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 40

       All documents concerning any license agreements between You and any third party

concerning FLAC (Free Lossless Audio Codec), including but not limited to any actual or

contemplated agreements and any correspondence referring or relating to such actual or

contemplated agreements.

RESPONSE TO DOCUMENT REQUEST NO. 40

       HTC objects to this Request to the extent that the term “any actual or contemplated

agreements” is vague and ambiguous. HTC further objects to the extent this Request seeks

information that is irrelevant to any claims or defenses in this action and disproportionate to the

needs of the case. For example and without limitation the Request seeks “any license

agreements between You and any third party” without limitation to any time period or product.

Likewise the Request seeks “ any correspondence referring or relating to such actual or

contemplated agreements” without limitation to any time period or accused product. HTC will

limit its search according to Plaintiffs’ allegations including their disclosures under Delaware

Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “any

license agreements between You and any third party” without limitation to any time period or

product. Likewise the Request seeks “ any correspondence referring or relating to such actual or

contemplated agreements” without limitation to any time period or accused product. HTC will




                                                 72
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 107 of 207



limit its search according to Plaintiffs’ allegations including their disclosures under Delaware

Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 41

       All documents concerning any license agreements between You and any third party

relating to the High-bandwidth Digital Content Protection (“HDCP”) System revision 2.x (e.g.,




                                                 73
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 108 of 207



HDCP System Interface Independent Adaptation Revision 2.2, HDCP System Mapping HDCP

to HDMI Revision 2.2, or HDCP System Mapping HDCP to MHL Revision 2.2), including but

not limited to any actual or contemplated agreements and any correspondence referring or

relating to such actual or contemplated agreements.

RESPONSE TO DOCUMENT REQUEST NO. 41

       HTC objects to this Request to the extent that the term “any actual or contemplated

agreements” is vague and ambiguous. HTC further objects to the extent this Request seeks

information that is irrelevant to any claims or defenses in this action and disproportionate to the

needs of the case. For example and without limitation the Request seeks “any license

agreements between You and any third party” without limitation to any time period or product.

Likewise the Request seeks “ any correspondence referring or relating to such actual or

contemplated agreements” without limitation to any time period or accused product. HTC will

limit its search according to Plaintiffs’ allegations including their disclosures under Delaware

Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “any

license agreements between You and any third party” without limitation to any time period or

product. Likewise the Request seeks “ any correspondence referring or relating to such actual or

contemplated agreements” without limitation to any time period or accused product. HTC will

limit its search according to Plaintiffs’ allegations including their disclosures under Delaware

Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the




                                                 74
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 109 of 207



attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 42

       All documents concerning any license agreements between You and any third party

concerning AMR-WB (Adaptive Multi-Rate Wideband), including but not limited to any actual

or contemplated agreements and any correspondence referring or relating to such actual or

contemplated agreements.




                                                 75
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 110 of 207



RESPONSE TO DOCUMENT REQUEST NO. 42

       HTC objects to this Request to the extent that the term “any actual or contemplated

agreements” is vague and ambiguous. HTC further objects to the extent this Request seeks

information that is irrelevant to any claims or defenses in this action and disproportionate to the

needs of the case. For example and without limitation the Request seeks “any license

agreements between You and any third party” without limitation to any time period or product.

Likewise the Request seeks “ any correspondence referring or relating to such actual or

contemplated agreements” without limitation to any time period or accused product. HTC will

limit its search according to Plaintiffs’ allegations including their disclosures under Delaware

Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “any

license agreements between You and any third party” without limitation to any time period or

product. Likewise the Request seeks “ any correspondence referring or relating to such actual or

contemplated agreements” without limitation to any time period or accused product. HTC will

limit its search according to Plaintiffs’ allegations including their disclosures under Delaware

Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.




                                                 76
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 111 of 207



       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 43

       All documents concerning any actual or contemplated agreement between You and any

defendant in any Related Litigation relating to the Asserted Patents, this litigation, or any Related

Litigation (e.g., a joint defense or common interest agreement), including but not limited to any

actual or contemplated agreements and any correspondence referring or relating to such actual or

contemplated agreements.

RESPONSE TO DOCUMENT REQUEST NO. 43

       HTC objects to this Request to the extent that the term “any actual or contemplated

agreements” is vague and ambiguous. HTC further objects to the extent this Request seeks

information that is irrelevant to any claims or defenses in this action and disproportionate to the

needs of the case. For example and without limitation the Request seeks “any license




                                                 77
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 112 of 207



agreements between You and any third party” without limitation to any time period or product.

Likewise the Request seeks “ any correspondence referring or relating to such actual or

contemplated agreements” without limitation to any time period or accused product. HTC will

limit its search according to Plaintiffs’ allegations including their disclosures under Delaware

Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “any

license agreements between You and any third party” without limitation to any time period or

product. Likewise the Request seeks “ any correspondence referring or relating to such actual or

contemplated agreements” without limitation to any time period or accused product. HTC will

limit its search according to Plaintiffs’ allegations including their disclosures under Delaware

Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.




                                                 78
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 113 of 207



58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

        Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 44

        All documents concerning any actual or contemplated agreement between You and any

third party relating to the Asserted Patents, this litigation, or any Related Litigation (e.g., a joint

defense or common interest agreement), including but not limited to any such agreement

between You and any provider or developer of any Operating System, and including but not

limited to any actual or contemplated agreements and any correspondence referring or relating to

such actual or contemplated agreements

RESPONSE TO DOCUMENT REQUEST NO. 44

        HTC objects to this Request to the extent that the terms “any actual or contemplated

agreements” and “any Related Litigation” are vague and ambiguous. HTC further objects to the

extent this Request seeks information that is irrelevant to any claims or defenses in this action

and disproportionate to the needs of the case. For example and without limitation the Request

seeks “all documents concerning any actual or contemplated agreement” without limitation to ny

time-period or accused functionality. HTC will limit its search according to Plaintiffs’

allegations including their disclosures under Delaware Default Standard for Discovery ¶¶ 4(a)




                                                   79
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 114 of 207



and 4(c). Any agreements that did not come to fruition, and any drafts or proposals relating to

any agreements, are not relevant to any claims or defenses in this action. HTC will limit its

search to executed agreements that relate to this litigation and will withhold other documents in

response to this Request.

       HTC further objects to the extent the Request calls for legal conclusions. HTC further

objects on the grounds that this Request seeks information protected from disclosure by the

attorney-client privilege, the attorney work product doctrine, or any other applicable privilege or

immunity, including but not limited to the common interest or joint defense privileges. HTC

further objects on the grounds that this Request seeks confidential, sensitive, or proprietary

information of third parties. HTC will withhold privileged or third-party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.




                                                 80
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 115 of 207



DOCUMENT REQUEST NO. 45

       All documents concerning any insurance policy, agreement to indemnify, or other

agreement to which You are a party that relates to a claim for patent infringement brought

against You.

RESPONSE TO DOCUMENT REQUEST NO. 45

       HTC objects to this Request to the extent that the terms “any insurance policy,”

“agreement to indemnify,” “other agreement,” and “relates to a claim for patent infringement”

are vague and ambiguous. HTC further objects to the extent this Request seeks information that

is irrelevant to any claims or defenses in this action and disproportionate to the needs of the case.

For example and without limitation the Request seeks “insurance policy, agreement to

indemnify, or other agreement,” without limitation to any time period, patent, or accused

functionality. Any policy or agreement that does not relate to this litigation or any asserted

patent or accused product is by definition not relevant. HTC will limit its search according to

Plaintiffs’ allegations including their disclosures under Delaware Default Standard for Discovery

¶¶ 4(a) and 4(c).

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties. HTC will withhold privileged or third-party

confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal




                                                 81
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 116 of 207



Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 46

       All documents received by You from any third party that were requested from that third

party in connection with this litigation or any Related Litigation.

RESPONSE TO DOCUMENT REQUEST NO. 46

       HTC objects to this Request to the extent that the terms “in connection with this

litigation” and “Related Litigation” are vague and ambiguous. HTC further objects to the extent

this Request seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case.

       HTC further objects to this Request to the extent it is duplicative of other discovery in

this litigation, including without limitation HTC’s disclosures under Delaware Default Standard

for Discovery ¶ 4(d). HTC will not perform a duplicative search for documents in response to

this Request.




                                                 82
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 117 of 207



       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties. HTC will withhold privileged or third-party

confidential documents.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 47

       All documents concerning any advertising or marketing efforts undertaken by You or on

Your behalf related to the ’913 Relevant Functionality, including but not limited copies of any

published advertisements or marketing materials.

RESPONSE TO DOCUMENT REQUEST NO. 47

       HTC objects to this Request to the extent the terms “any advertising or marketing

efforts,” “or on Your behalf,” and ’913 Relevant Functionality” are vague and ambiguous. HTC

further objects to the extent that this Request seeks information that is irrelevant to any claims or

defenses in this action and is disproportionate to the needs of the case. HTC will limit its search

according to Plaintiffs’ allegations including their disclosures under Delaware Default Standard

for Discovery ¶¶ 4(a) and 4(c).




                                                 83
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 118 of 207



          HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties. HTC will withhold privileged or third-party

confidential documents.

          HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

          HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “all

documents concerning any advertising or marketing efforts” without limitation to any time

period.

          HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.




                                                 84
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 119 of 207



       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 48

       All documents concerning any advertising or marketing efforts undertaken by You or on

Your behalf related to the ’387 Relevant Functionality, including but not limited copies of any

published advertisements or marketing materials.

RESPONSE TO DOCUMENT REQUEST NO. 48

       HTC objects to this Request to the extent the terms “any advertising or marketing

efforts,” “or on Your behalf,” and “’387 Relevant Functionality” are vague and ambiguous.

HTC further objects to the extent that this Request seeks information that is irrelevant to any

claims or defenses in this action and is disproportionate to the needs of the case. HTC will limit

its search according to Plaintiffs’ allegations including their disclosures under Delaware Default

Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties. HTC will withhold privileged or third-party

confidential documents.




                                                85
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 120 of 207



          HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

          HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “all

documents concerning any advertising or marketing efforts” without limitation to any time

period.

          HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

          Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.




                                                 86
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 121 of 207



DOCUMENT REQUEST NO. 49

       All documents concerning any advertising or marketing efforts undertaken by You or on

Your behalf related to the HTTP Live Streaming (“HLS”) media streaming technology,

including but not limited copies of any published advertisements or marketing materials.

RESPONSE TO DOCUMENT REQUEST NO. 49

       HTC objects to this Request to the extent the terms “any advertising or marketing

efforts,” “or on Your behalf,” and “HTTP Live Streaming (‘HLS’) media streaming technology”

are vague and ambiguous. HTC further objects to the extent that this Request seeks information

that is irrelevant to any claims or defenses in this action and is disproportionate to the needs of

the case. HTC will limit its search according to Plaintiffs’ allegations including their disclosures

under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties. HTC will withhold privileged or third-party

confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available




                                                 87
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 122 of 207



documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

          HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “all

documents concerning any advertising or marketing efforts” without limitation to any time

period.

          HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

          Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 50

          All documents concerning any advertising or marketing efforts undertaken by You or on

Your behalf related to the MPEG-DASH (Dynamic Adaptive Streaming over HTTP) media

streaming technology, including but not limited copies of any published advertisements or

marketing materials.




                                                 88
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 123 of 207



RESPONSE TO DOCUMENT REQUEST NO. 50

       HTC objects to this Request to the extent the terms “any advertising or marketing

efforts,” “or on Your behalf,” and “MPEG-DASH (Dynamic Adaptive Streaming over HTTP)

media streaming technology” are vague and ambiguous. HTC further objects to the extent that

this Request seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. HTC will limit its search according to Plaintiffs’

allegations including their disclosures under Delaware Default Standard for Discovery ¶¶ 4(a)

and 4(c).

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties. HTC will withhold privileged or third-party

confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “all




                                                 89
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 124 of 207



documents concerning any advertising or marketing efforts” without limitation to any time

period.

          HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

          Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 51

          All documents concerning any advertising or marketing efforts undertaken by You or on

Your behalf related to the High-bandwidth Digital Content Protection (“HDCP”) System

revision 2.x (e.g., HDCP System Interface Independent Adaptation Revision 2.2, HDCP System

Mapping HDCP to HDMI Revision 2.2, or HDCP System Mapping HDCP to MHL Revision

2.2), including but not limited copies of any published advertisements or marketing materials.

RESPONSE TO DOCUMENT REQUEST NO. 51

          HTC objects to this Request to the extent the terms “any advertising or marketing

efforts,” “or on Your behalf,” and “High-bandwidth Digital Content Protection (“HDCP”)




                                                 90
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 125 of 207



System revision 2.x (e.g., HDCP System Interface Independent Adaptation Revision 2.2, HDCP

System Mapping HDCP to HDMI Revision 2.2, or HDCP System Mapping HDCP to MHL

Revision 2.2)” are vague and ambiguous. HTC further objects to the extent that this Request

seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. HTC will limit its search according to Plaintiffs’

allegations including their disclosures under Delaware Default Standard for Discovery ¶¶ 4(a)

and 4(c).

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties. HTC will withhold privileged or third-party

confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “all




                                                 91
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 126 of 207



documents concerning any advertising or marketing efforts” without limitation to any time

period.

          HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

          Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 52

          Documents sufficient to show Your corporate structure and the identity of each legal

entity therein, including but not limited to Your subsidiaries, parents, sisters, partnerships, and

affiliates.

RESPONSE TO DOCUMENT REQUEST NO. 52

          HTC objects to this Request to the extent the term “corporate structure” is vague and

ambiguous. HTC further objects to the extent that this Request seeks information that is

irrelevant to any claims or defenses in this action and is disproportionate to the needs of the case.

For example and without limitation the Request the identity of HTC’s “subsidiaries, parents,




                                                  92
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 127 of 207



sisters, partnerships, and affiliates” without limitation to any time period. HTC will limit its

search to documents sufficient to show its corporate structure during the six years preceding the

filing of Plaintiffs’ complaint.

        HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request the identity

of HTC’s “ subsidiaries, parents, sisters, partnerships, and affiliates” without limitation to any

time period. HTC will limit its search to documents sufficient to show its corporate structure

during the six years preceding the filing of Plaintiffs’ complaint.

        HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

        Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 53

        Organization charts and other documents sufficient to show each of Your departments

and the persons in those departments who have responsibility for (a) research and development,




                                                 93
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 128 of 207



(b) engineering and design, (c) manufacturing, (d) reliability and quality control, (e) project

management, (f) marketing, (g) sales and (h) financial matters and accounting, for each of Your

smartphone, tablet computer, laptop, all-in-one PC, 2-in-1 PC, and Chromebook products,

including but not limited to the Relevant Products.

RESPONSE TO DOCUMENT REQUEST NO. 53

       HTC objects to this Request to the extent the terms “each of Your departments,” “have

responsibility for,” and “Relevant Products” are vague and ambiguous. HTC further objects to

the extent that this Request seeks information that is irrelevant to any claims or defenses in this

action and is disproportionate to the needs of the case. For example and without limitation the

Request seeks documents sufficient to show the identity of “persons in those departments who

have responsibility for” without limitation to any time period. The Request also seeks

documents related to products not accused in this litigation. HTC will limit its search to

documents sufficient to show its organizational structure during the six years preceding the filing

of Plaintiffs’ complaint.

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation and seeks documents related to products not accused in this

litigation. For example and without limitation the Request seeks documents sufficient to show

the identity of “persons in those departments who have responsibility for” without limitation to

any time period. The Request also seeks documents related to products not accused in this

litigation. HTC will limit its search to documents sufficient to show its organizational structure

during the six years preceding the filing of Plaintiffs’ complaint. HTC will limit its search

according to Plaintiffs’ allegations including their disclosures under Delaware Default Standard

for Discovery ¶¶ 4(a) and 4(c).




                                                 94
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 129 of 207



       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 54

       Organization charts and other documents sufficient to show Your relationship with any

parent and/or affiliated companies.

RESPONSE TO DOCUMENT REQUEST NO. 54

       HTC objects to this Request to the extent the terms “Your relationship” and “parent

and/or affiliated companies” are vague and ambiguous. HTC further objects to the extent that

this Request seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. For example and without limitation the Request seeks

documents sufficient to show HTC’s “relationship with any parent and/or affiliated companies”

without limitation to any time period. HTC has already agreed to produce relevant non-

privileged documents responsive to Plaintiffs’ Document Request No. 53. Any non-privileged




                                                 95
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 130 of 207



document responsive to this Request but not also responsive to Plaintiffs’ Document Request No.

53 is irrelevant to this litigation and HTC will withhold any such documents.

       HTC further objects to this Request to the extent it is duplicative of other discovery in

this litigation, including Plaintiffs’ Document Request No. 32. HTC will not perform a

duplicative search for documents in response to this Request.

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks

documents sufficient to show HTC’s “relationship with any parent and/or affiliated companies”

without limitation to any time period.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Because this Request seeks documents that are either duplicative of those requested in

Plaintiffs’ Document Request No. 53, or else not relevant to any claim or defense in this

litigation, it is not proportional to the needs of the case and HTC will exclude from its search

documents in response to this Request. HTC is willing to meet and confer with Plaintiffs

regarding this Request.

DOCUMENT REQUEST NO. 55

       All documents that You intend to introduce into evidence, or rely on in any way at trial or

in any deposition.




                                                 96
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 131 of 207



RESPONSE TO DOCUMENT REQUEST NO. 55

       HTC objects to this Request as premature under the parties’ agreed schedule for

disclosures under Delaware Default Standard for Discovery ¶ 4(d) and the scheduling order as

modified by the Court on November 8, 2016 (Docket No 73). No deposition has yet been

scheduled in this litigation. Claim construction has not yet begun. The Court’s interpretation of

any claim may affect the scope of documents responsive to this Request. No party has yet filed

any motion for summary judgment, the outcome of which may affect the scope of documents

responsive to this Request. HTC accordingly cannot perform a reasonable search for documents

responsive to this Request at this time.

       HTC further objects to this Request to the extent “rely on in any way” is vague and

ambiguous. HTC further objects to the extent that this Request seeks information that is

irrelevant to any claims or defenses in this action and is disproportionate to the needs of the case.

       HTC further objects to this Request to the extent it is duplicative of other discovery in

this litigation, including without limitation HTC’s disclosures under Delaware Default Standard

for Discovery ¶ 4(d). HTC will not perform a duplicative search for documents in response to

this Request.

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC will withhold privileged documents.

       HTC further objects on the grounds that this Request seeks information already in

Plaintiffs’ possession or available to Plaintiffs from other sources that are more convenient, less

burdensome or less expensive, including information available to Plaintiffs from third parties or




                                                 97
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 132 of 207



public sources. HTC will exclude from its search publicly available documents or documents

available to Plaintiffs from other sources that are not otherwise in HTC’s possession, custody or

control.

       Because this Request is premature and duplicative of other discovery in this litigation,

HTC does not intend to search for documents in response to this Request, but is willing to meet

and confer with Plaintiffs regarding this Request.

DOCUMENT REQUEST NO. 56

       All documents described in Your Initial Disclosures pursuant to Federal Rule of Civil

Procedure 26(a).

RESPONSE TO DOCUMENT REQUEST NO. 56

       HTC objects to this Request to the extent the term “documents described in Your Initial

Disclosures” is vague and ambiguous. HTC further objects to the extent that this Request seeks

information that is irrelevant to any claims or defenses in this action and is disproportionate to

the needs of the case. HTC will limit its search according to Plaintiffs’ allegations including

their disclosures under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.




                                                 98
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 133 of 207



       HTC further objects to this Request to the extent it is duplicative of other discovery in

this litigation. HTC will not perform a duplicative search for documents in response to this

Request.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 57

       Documents sufficient to show Your document retention policies.

RESPONSE TO DOCUMENT REQUEST NO. 57

       HTC objects to this Request to the extent the term “document retention policies” is vague

and ambiguous. HTC further objects to the extent that this Request seeks information that is

irrelevant to any claims or defenses in this action and is disproportionate to the needs of the case.

For example and without limitation the Request seeks HTC’s document retention policies

without limitation to any time period. HTC’s document retention policies, if any, are not

relevant to any claims or defenses in this action.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.




                                                 99
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 134 of 207



58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC will withhold privileged documents.

       Because this Request seeks documents not relevant to any claim or defense, it is not

proportional to the needs of the case and HTC will exclude from its search documents in

response to this Request, but is willing to meet and confer with Plaintiffs regarding this Request.

DOCUMENT REQUEST NO. 58

       All English translations of any foreign language documents produced in response to these

Requests for Production to the extent such English translation is in Your possession, custody, or

control, including translations prepared for use in this litigation or a Related Litigation.

RESPONSE TO DOCUMENT REQUEST NO. 58

       HTC objects to the extent that this Request seeks information that is irrelevant to any

claims or defenses in this action and disproportionate to the needs of the case. HTC further

objects to this Request to the extent it is duplicative of other discovery in this litigation. HTC

has already agreed to produce certain relevant non-privileged documents in response to

Plaintiffs’ Requests for Production. To the extent any English translations of any relevant non-

privileged documents are responsive to those Requests, HTC will produce them. HTC will not

perform a duplicative search for documents in response to this Request.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal




                                                 100
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 135 of 207



Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       HTC further objects on the grounds that this Request seeks information already in

Plaintiffs’ possession or available to Plaintiffs from other sources that are more convenient, less

burdensome or less expensive, including information available to Plaintiffs from third parties or

public sources. HTC will exclude from its search publicly available documents or documents

available to Plaintiffs from other sources that are not otherwise in HTC’s possession, custody or

control.

       Because this Request is overbroad, seeks documents not relevant to any claim or defense,

and calls for a duplicative search, it is not proportional to the needs of the case and HTC will

exclude from its search documents in response to this Request, but is willing to meet and confer

with Plaintiffs regarding this Request.

DOCUMENT REQUEST NO. 59

       All documents concerning any sworn testimony ever given in any proceeding by any fact

and/or expert witness on Your behalf concerning any of the Relevant Functionalities, including

all transcripts (including printed transcripts and videotapes) of such testimony.

RESPONSE TO DOCUMENT REQUEST NO. 59

       HTC objects to this Request to the extent the terms “any sworn testimony” “any

proceeding,” and “Relevant functionalities” are vague and ambiguous. HTC further objects to

the extent that this Request seeks information that is irrelevant to any claims or defenses in this




                                                 101
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 136 of 207



action and is disproportionate to the needs of the case. For example and without limitation the

Request seeks testimony “given in any proceeding” without limitation to any time period.

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties. HTC will withhold privileged or third-party

confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in




                                                 102
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 137 of 207



response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 60

       All documents provided to, reviewed by, or prepared for or by any person whom You

expect to call as a fact and/or expert witness at trial, or on whose testimony (written or oral) You

intend to rely at any other stage of this litigation, including but not limited to all documents such

persons plan to use, refer to, or rely on in connection with such testimony.

RESPONSE TO DOCUMENT REQUEST NO. 60

       HTC objects to this Request as premature under the scheduling order as modified by the

Court on November 8, 2016 (Docket No 73). HTC accordingly cannot perform a reasonable

search for documents responsive to this Request at this time.

       HTC further objects to this Request to the extent the terms “provided to, reviewed by, or

prepared for or by,” “You intend to rely” and “plan to use, refer to, or rely on” are vague and

ambiguous. HTC further objects to the extent that this Request seeks information that is

irrelevant to any claims or defenses in this action and is disproportionate to the needs of the case.

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC will withhold privileged documents.

       HTC further objects on the grounds that this Request seeks information already in

Plaintiffs’ possession or available to Plaintiffs from other sources that are more convenient, less




                                                 103
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 138 of 207



burdensome or less expensive, including information available to Plaintiffs from third parties or

public sources. HTC will exclude from its search publicly available documents or documents

available to Plaintiffs from other sources that are not otherwise in HTC’s possession, custody or

control.

        Because this Request is premature under the scheduling order in this action, HTC will not

search for documents in response to this Request, but is willing to meet and confer with Plaintiffs

regarding this Request.

DOCUMENT REQUEST NO. 61

        All documents that You contend are relevant to any determination of damages in this

litigation.

RESPONSE TO DOCUMENT REQUEST NO. 61

        HTC objects to this Request as premature under the scheduling order as modified by the

Court on November 8, 2016 (Docket No 73). HTC accordingly cannot perform a reasonable

search for documents responsive to this Request at this time.

        HTC further objects to this Request to the extent the term “any determination of

damages” is vague and ambiguous and calls for legal conclusions, including the determination of

damages. HTC further objects to the extent that this Request seeks information that is irrelevant

to any claims or defenses in this action and is disproportionate to the needs of the case. For

example and without limitation the Request seeks documents HTC contends are relevant to “any

determination of damages.”

        HTC further objects to this Request to the extent it is duplicative of other discovery in

this litigation. HTC will not perform a duplicative search for documents in response to this

Request.




                                                104
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 139 of 207



       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks

documents without limitation to any time period.

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC will withhold privileged documents.

       HTC further objects on the grounds that this Request seeks information already in

Plaintiffs’ possession or available to Plaintiffs from other sources that are more convenient, less

burdensome or less expensive, including information available to Plaintiffs from third parties or

public sources. HTC will exclude from its search publicly available documents or documents

available to Plaintiffs from other sources that are not otherwise in HTC’s possession, custody or

control.

       Because this Request is premature under the scheduling order in this action, HTC will not

search for documents in response to this Request, but is willing to meet and confer with Plaintiffs

regarding this Request.

DOCUMENT REQUEST NO. 62

       For each of the Relevant Products, made, used, licensed, distributed, sold, offered for

sale, or imported in the United States from the Relevant Date to the present, documents sufficient

to show on a month-by-month (or quarterly) basis, the quantity sold, gross revenue, net revenue,

cost of goods sold, gross profit, net profit, and the identity of the entity and/or entities that made,

used, licensed, distributed, sold, offered for sale and/or imported into the United States those

products.




                                                 105
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 140 of 207



RESPONSE TO DOCUMENT REQUEST NO. 62

       HTC objects to this Request to the extent the term “month-by-month (or quarterly)” is

vague and ambiguous. HTC further objects to the extent that this Request seeks information that

is irrelevant to any claims or defenses in this action and is disproportionate to the needs of the

case. For example and without limitation the Request seeks sales information in a format not

maintained by HTC in the ordinary course of business and accordingly not in HTC’s possession,

custody, or control.

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC will withhold privileged documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.




                                                 106
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 141 of 207



DOCUMENT REQUEST NO. 63

       For all follow-on sales of other products or services (e.g., accessories, software,

hardware, maintenance, extended warranties, etc.) based on the sale, launch and/or use of the

Relevant Products or otherwise attributable to the Relevant Products, made, used, licensed,

distributed, sold, offered for sale, or imported in the United States from the Relevant Date to the

present, documents sufficient to show on a month-by-month (or quarterly) basis, the quantity

sold, gross revenue, net revenue, cost of goods sold, gross profit, net profit, and the identity of

the entity and/or entities that made, used, licensed, distributed, sold, offered for sale and/or

imported into the United States those products or services.

RESPONSE TO DOCUMENT REQUEST NO. 63

       HTC objects to this Request to the extent the terms “follow-on sales,” “other products or

services,” “based on the sale, launch and/or use,” “Relevant Products” and “month-by-month (or

quarterly)” are vague and ambiguous. HTC further objects to the extent that this Request seeks

information that is irrelevant to any claims or defenses in this action and is disproportionate to

the needs of the case. For example and without limitation the Request seeks sales information in

a format not maintained by HTC in the ordinary course of business and accordingly not in HTC’s

possession, custody, or control.

       HTC further objects on the grounds that this Request calls for legal conclusions, namely

whether any sale of any good or service is “based on the sale, launch and/or use of the Relevant

Products or otherwise attributable to the Relevant Products.” HTC further objects on the grounds

that Request seeks documents protected from disclosure by the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege or immunity, including but not

limited to the common interest or joint defense privileges. HTC further objects on the grounds




                                                 107
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 142 of 207



that this Request seeks confidential, sensitive, or proprietary information of third parties. HTC

will withhold privileged or third-party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Because this Request is unduly burdensome and seeks documents not relevant to any

claim or defense, it is not proportional to the needs of the case and HTC will exclude from its

search documents in response to this Request, but is willing to meet and confer with Plaintiffs

regarding this Request.

DOCUMENT REQUEST NO. 64

       All product line and divisional profitability statements, income statements, profit and loss

statements, and internal profitability reports, including information such as revenue, pricing, cost

of goods sold, general and administrative expenses, and marketing expenses for each of the

Relevant Products and any product lines or divisions containing the Relevant Products.

RESPONSE TO DOCUMENT REQUEST NO. 64

       HTC objects to this Request to the extent the terms “product line,” “divisional

profitability statements,” “internal profitability reports,” and “for each of the Relevant Products

and any product lines or divisions containing the Relevant Products” are vague and ambiguous.

HTC further objects to the extent that this Request seeks information that is irrelevant to any

claims or defenses in this action and is disproportionate to the needs of the case. For example




                                                 108
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 143 of 207



and without limitation the Request seeks profitability information in a format not maintained by

HTC in the ordinary course of business and accordingly not in HTC’s possession, custody, or

control.

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks data

for “for each of the Relevant Products and any product lines or divisions containing the Relevant

Products” without limitation to any time period.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Because this Request is unduly burdensome and seeks documents not relevant to any

claim or defense, it is not proportional to the needs of the case and HTC will exclude from its

search documents in response to this Request, but is willing to meet and confer with Plaintiffs

regarding this Request.

DOCUMENT REQUEST NO. 65

       All divisional profitability statements, income statements, profit and loss statements, and

internal profitability reports, including information such as revenue, pricing, cost of goods sold,

general and administrative expenses, and marketing expenses for all follow-on sales of other

products or services (e.g., accessories, software, hardware, maintenance, extended warranties,




                                                 109
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 144 of 207



etc.) based on the sale, launch and/or use of the Relevant Products or otherwise attributable to the

Relevant Products and any product lines or divisions containing such follow on sales.

RESPONSE TO DOCUMENT REQUEST NO. 65

       HTC objects to this Request to the extent the terms “divisional profitability statements,”

“internal profitability reports,” “follow-on sales,” and “based on the sale, launch and/or use of

the Relevant Products or otherwise attributable to the Relevant Products and any product lines or

divisions containing such follow on sales” are vague and ambiguous. HTC further objects to the

extent that this Request seeks information that is irrelevant to any claims or defenses in this

action and is disproportionate to the needs of the case. For example and without limitation the

Request seeks profitability information in a format not maintained by HTC in the ordinary course

of business and accordingly not in HTC’s possession, custody, or control.

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks data

for “based on the sale, launch and/or use of the Relevant Products or otherwise attributable to the

Relevant Products and any product lines or divisions containing such follow on sales” without

limitation to any time period.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.




                                                 110
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 145 of 207



       Because this Request is unduly burdensome and seeks documents not relevant to any

claim or defense, it is not proportional to the needs of the case and HTC will exclude from its

search documents in response to this Request, but is willing to meet and confer with Plaintiffs

regarding this Request.

DOCUMENT REQUEST NO. 66

       Documents sufficient to show the price at which the Relevant Products are transferred

between You and any of Your subsidiaries, suppliers, or any third party.

RESPONSE TO DOCUMENT REQUEST NO. 66

       HTC objects to this Request to the extent the term “transferred” is vague and ambiguous.

HTC further objects to the extent that this Request seeks information that is irrelevant to any

claims or defenses in this action and is disproportionate to the needs of the case. For example

and without limitation the Request seeks price information without limitation to any time period.

HTC will limit its search to documents sufficient to show the prices at which the Relevant

Products were transferred during the six years preceding the filing of Plaintiffs’ complaint. HTC

will limit its search according to Plaintiffs’ allegations including their disclosures under

Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects on the grounds that this Request seeks confidential, sensitive, or

proprietary information of third parties. HTC will withhold third-party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.




                                                 111
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 146 of 207



58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 67

       Documents sufficient to establish the chain of title for each Relevant Product from

manufacture until sale, offer for sale, or importation into the United States.

RESPONSE TO DOCUMENT REQUEST NO. 67

       HTC objects to this Request to the extent the terms “establish” and “chain of title” are

vague and ambiguous. HTC further objects to the extent that this Request seeks information that

is irrelevant to any claims or defenses in this action and is disproportionate to the needs of the

case. For example and without limitation the Request seeks documents without limitation to any

time period.

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks

documents without limitation to any time period.

       HTC further objects on the grounds that this Request seeks confidential, sensitive, or

proprietary information of third parties. HTC will withhold third-party confidential documents.




                                                 112
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 147 of 207



       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Because this Request is unduly burdensome and seeks documents not relevant to any

claim or defense, it is not proportional to the needs of the case and HTC will exclude from its

search documents in response to this Request, but is willing to meet and confer with Plaintiffs

regarding this Request.

DOCUMENT REQUEST NO. 68

       Documents sufficient to show Your methodology for calculating gross revenue, net

revenue, cost of goods sold, gross profits, and net profits, including any methodology for

identifying costs associated with labor, material, variances, sales, administration, and

components that make up those costs.

RESPONSE TO DOCUMENT REQUEST NO. 68

       HTC objects to this Request to the extent the terms “sufficient to show,” “methodology,”

“identifying costs” and “components” are vague and ambiguous. HTC further objects to the

extent that this Request seeks information that is irrelevant to any claims or defenses in this

action and is disproportionate to the needs of the case. For example and without limitation the

Request seeks documents without limitation to any time period. HTC has already agreed to

search for certain sales information for the six years preceding the filing of Plaintiffs’ complaint.

HTC will not perform a duplicative search for documents in response to this Request.




                                                 113
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 148 of 207



       HTC further objects to this Request to the extent it is duplicative of other discovery in

this litigation. HTC has already agreed to search for certain sales information for the six years

preceding the filing of Plaintiffs’ complaint. HTC will not perform a duplicative search for

documents in response to this Request.

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks

documents without limitation to any time period. HTC has already agreed to search for certain

sales information for the six years preceding the filing of Plaintiffs’ complaint. HTC will not

perform a duplicative search for documents in response to this Request.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Because this Request is unduly burdensome and seeks documents not relevant to any

claim or defense, it is not proportional to the needs of the case and HTC will exclude from its

search documents in response to this Request, but is willing to meet and confer with Plaintiffs

regarding this Request.

DOCUMENT REQUEST NO. 69

       All documents relating to projected profits, projected units sales, sales prices, or budgets

for each of the Relevant Products, including, without limitation, any document discussing

pricing, profit, sales (actual or projected) related to specific features of the Relevant Products.




                                                 114
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 149 of 207



RESPONSE TO DOCUMENT REQUEST NO. 69

       HTC objects to this Request to the extent the term “projected profits,” “projected units

sales,” “sales prices,” “budgets” and “specific features” are vague and ambiguous. HTC further

objects to the extent that this Request seeks information that is irrelevant to any claims or

defenses in this action and is disproportionate to the needs of the case. For example and without

limitation the Request seeks information without limitation to any time period. The Request

also seeks information “related to specific features” without reference to any accused

functionality. HTC will limit its search to documents sufficient to show projected profits during

the six years preceding the filing of Plaintiffs’ complaint. HTC will limit its search according to

Plaintiffs’ allegations including their disclosures under Delaware Default Standard for Discovery

¶¶ 4(a) and 4(c).

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks

information without limitation to any time period. HTC will limit its search to documents

sufficient to show projected profits during the six years preceding the filing of Plaintiffs’

complaint.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.




                                                 115
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 150 of 207



       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 70

       All price lists and product catalogs for any of the Relevant Products.

RESPONSE TO DOCUMENT REQUEST NO. 70

       HTC objects to this Request to the extent the terms “price lists” and “Relevant Products”

are vague and ambiguous. HTC further objects to the extent that this Request seeks information

that is irrelevant to any claims or defenses in this action and is disproportionate to the needs of

the case. For example and without limitation the Request seeks information without limitation to

any time period. HTC will limit its search to documents during the six years preceding the filing

of Plaintiffs’ complaint. HTC will limit its search according to Plaintiffs’ allegations including

their disclosures under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks

information without limitation to any time period. HTC will limit its search to documents during

the six years preceding the filing of Plaintiffs’ complaint.

       HTC further objects on the grounds that this Request seeks information already in

Plaintiffs’ possession or available to Plaintiffs from other sources that are more convenient, less

burdensome or less expensive, including information available to Plaintiffs from third parties or




                                                 116
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 151 of 207



public sources. HTC will exclude from its search publicly available documents or documents

available to Plaintiffs from other sources that are not otherwise in HTC’s possession, custody or

control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 71

       All documents relating to any reasonable royalty rate that You contend should apply

assuming that the Patent-in-Suit is found valid and infringed by You, including without

limitation all documents relating to each factor identified in Georgia-Pacific Corp. v. U.S.

Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970).

RESPONSE TO DOCUMENT REQUEST NO. 71

       HTC objects to this Request as premature under the scheduling order as modified by the

Court on November 8, 2016 (Docket No 73). Claim construction has not yet begun. The




                                                 117
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 152 of 207



Court’s interpretation of any claim may affect the scope of prior art documents responsive to this

Request.

       HTC further objects to this Request to the extent the terms “relating to any reasonable

royalty rate,” “should apply,” and “the Patent-in-Suit” are vague and ambiguous. HTC further

objects to the extent that this Request seeks information that is irrelevant to any claims or

defenses in this action and is disproportionate to the needs of the case. Plaintiffs have asserted

only some of the claims of the Asserted Patents and yet seek HTC’s contentions with respect to

“the Patent in Suit.” Any non-asserted claim is irrelevant to this litigation. HTC will limit its

search according to Plaintiffs’ allegations including their disclosures under Delaware Default

Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC will withhold privileged documents.

       HTC further objects on the grounds that this Request seeks information already in

Plaintiffs’ possession or available to Plaintiffs from other sources that are more convenient, less

burdensome or less expensive, including information available to Plaintiffs from third parties or

public sources. HTC will exclude from its search publicly available documents or documents

available to Plaintiffs from other sources that are not otherwise in HTC’s possession, custody or

control.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this




                                                118
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 153 of 207



Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 72

       All documents concerning any actual or contemplated Transfer of Rights, including any

actual or contemplated license agreements between You and any third party for any rights or

interest in patents or other proprietary technologies relating to the Relevant Functionalities,

including actual or projected payments made or to be made under such licenses, actual or

contemplated agreements, including draft or proposed licenses, and any correspondence referring

or relating to such actual or contemplated licenses.

RESPONSE TO DOCUMENT REQUEST NO. 72

       HTC objects to this Request to the extent the terms “actual or contemplated,” “actual or

contemplated license agreements,” “other proprietary technologies,” “Relevant Functionalities”

and “actual or projected payments” are vague and ambiguous. HTC further objects to the extent

that this Request seeks information that is irrelevant to any claims or defenses in this action and

is disproportionate to the needs of the case. Any agreements that did not come to fruition, and

any drafts or proposals relating to any agreements, are not relevant to any claims or defenses in

this action. HTC will limit its search to executed agreements that relate to this litigation and will

withhold documents in response to this Request.

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “all

documents concerning any actual or contemplated Transfer of Rights, including any actual or

contemplated license agreements” without limitation to any time period.




                                                119
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 154 of 207



       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties, such as prior art documents or systems

confidential, sensitive, or proprietary to third parties. HTC will withhold privileged or third-

party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Because this Request is unduly burdensome and seeks documents not relevant to any

claim or defense, it is not proportional to the needs of the case and HTC will exclude from its




                                                 120
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 155 of 207



search documents in response to this Request, but is willing to meet and confer with Plaintiffs

regarding this Request.

DOCUMENT REQUEST NO. 73

       All documents concerning any actual or contemplated Transfer of Rights, including any

actual or contemplated license agreements between You and any third party for any rights or

interest in patents or other proprietary technologies relating to the Relevant Products, including

actual or projected payments made or to be made under such licenses, actual or contemplated

agreements, including draft or proposed licenses, and any correspondence referring or relating to

such actual or contemplated licenses.

RESPONSE TO DOCUMENT REQUEST NO. 73

       HTC objects to this Request to the extent the terms “actual or contemplated,” “actual or

contemplated license agreements,” “other proprietary technologies,” “Relevant Products” and

“actual or projected payments” are vague and ambiguous. HTC further objects to the extent that

this Request seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. Any agreements that did not come to fruition, and any

drafts or proposals relating to any agreements, are not relevant to any claims or defenses in this

action. HTC will limit its search to executed agreements that relate to this litigation and will

withhold documents in response to this Request.

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “all

documents concerning any actual or contemplated Transfer of Rights, including any actual or

contemplated license agreements” without limitation to any time period.




                                                121
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 156 of 207



       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties, such as prior art documents or systems

confidential, sensitive, or proprietary to third parties. HTC will withhold privileged or third-

party confidential documents.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Because this Request is unduly burdensome and seeks documents not relevant to any

claim or defense, it is not proportional to the needs of the case and HTC will exclude from its




                                                 122
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 157 of 207



search documents in response to this Request, but is willing to meet and confer with Plaintiffs

regarding this Request.

DOCUMENT REQUEST NO. 74

       All documents, including but not limited to marketing materials, sales brochures, and/or

product catalogs that You provided to Your sales or marketing team relating to selling any of the

Relevant Products.

RESPONSE TO DOCUMENT REQUEST NO. 74

       HTC objects to this Request to the extent the terms “You provided,” “Your sales or

marketing team” and “Relevant Products” are vague and ambiguous. HTC further objects to the

extent that this Request seeks information that is irrelevant to any claims or defenses in this

action and is disproportionate to the needs of the case. For example and without limitation the

Request seeks documents without limitation to any time period. HTC will limit its search

according to Plaintiffs’ allegations including their disclosures under Delaware Default Standard

for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks data

for “all documents” without limitation to any time period.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.




                                                 123
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 158 of 207



       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 75

       From the Relevant Date to present, your quarterly and annual reports and financial

statements.

RESPONSE TO DOCUMENT REQUEST NO. 75

       HTC objects to this Request to the extent the terms “quarterly and annual reports” and

“financial statements” are vague and ambiguous. HTC further objects to the extent that this

Request seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. For example and without limitation the Request seeks

documents without limitation to any time period. HTC has already agreed to search for certain

sales information for the six years preceding the filing of Plaintiffs’ complaint. HTC will not

perform a duplicative search for documents in response to this Request.

       HTC further objects to this Request to the extent it is duplicative of other discovery in

this litigation. HTC has already agreed to search for certain sales information for the six years

preceding the filing of Plaintiffs’ complaint. HTC will not perform a duplicative search for

documents in response to this Request.

       HTC further objects on the grounds that this Request seeks information already in

Plaintiffs’ possession or available to Plaintiffs from other sources that are more convenient, less




                                                124
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 159 of 207



burdensome or less expensive, including information available to Plaintiffs from third parties or

public sources. HTC will exclude from its search publicly available documents or documents

available to Plaintiffs from other sources that are not otherwise in HTC’s possession, custody or

control.

       Because this Request is unduly burdensome and seeks production of documents available

to Plaintiffs from third parties or public sources, it is not proportional to the needs of the case and

HTC will exclude from its search documents in response to this Request, but is willing to meet

and confer with Plaintiffs regarding this Request.

DOCUMENT REQUEST NO. 76

       All surveys, market studies, reports, or analyses relating to product design, competition,

market segments, market share, product tracking, or market revenue (whether actual or

projected) relating to any of the Relevant Functionalities, including without limitation, customer-

use studies, surveys, and/or tracking data that identifies the quality, value, usability,

performance, demand, benefits, or competitive differentiation, of any of the Relevant

Functionalities.

RESPONSE TO DOCUMENT REQUEST NO. 76

       HTC objects to this Request to the extent the terms “market studies,” “market segments,”

“product tracking,” “Relevant Functionalities” “quality,” “value,” “usability,” “performance,”

“demand,” “benefits” and “competitive differentiation” are vague and ambiguous. HTC further

objects to the extent that this Request seeks information that is irrelevant to any claims or

defenses in this action and is disproportionate to the needs of the case. For example and without

limitation the Request seeks information without limitation to any time period. HTC will limit

its search to documents during the six years preceding the filing of Plaintiffs’ complaint. HTC




                                                 125
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 160 of 207



will limit its search according to Plaintiffs’ allegations including their disclosures under

Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks

information without limitation to any time period. HTC will limit its search to documents during

the six years preceding the filing of Plaintiffs’ complaint.

       HTC further objects on the grounds that this Request seeks information already in

Plaintiffs’ possession or available to Plaintiffs from other sources that are more convenient, less

burdensome or less expensive, including information available to Plaintiffs from third parties or

public sources. HTC will exclude from its search publicly available documents or documents

available to Plaintiffs from other sources that are not otherwise in HTC’s possession, custody or

control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by




                                                 126
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 161 of 207



the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 77

       All documents concerning any technology or functionality that You contend is an

available non-infringing alternative to any functionality or technology disclosed or claimed in the

Asserted Patents.

RESPONSE TO DOCUMENT REQUEST NO. 77

       HTC objects to this Request to the extent the terms “technology or functionality,”

“available non-infringing alternative,” and “disclosed or claimed” are vague and ambiguous.

HTC further objects to the extent that this Request seeks information that is irrelevant to any

claims or defenses in this action and is disproportionate to the needs of the case. Plaintiffs have

asserted only some of the claims of the Asserted Patents and yet seek HTC’s contentions with

respect to “any functionality or technology disclosed or claimed in the Asserted Patents.” Any

non-asserted claim is irrelevant to this litigation. HTC will limit its search according to

Plaintiffs’ allegations including their disclosures under Delaware Default Standard for Discovery

¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions, including any

available non-infringing alternative to any claim of any Asserted Patent. Claim construction has

not yet begun. The Court’s interpretation of any claim may affect the scope of documents

responsive to this Request. HTC will limit its search according to Plaintiffs’ allegations

including their disclosures under Delaware Default Standard for Discovery ¶ 4(c).

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other




                                                127
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 162 of 207



applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties, such as prior art documents or systems

confidential, sensitive, or proprietary to third parties. HTC will withhold privileged or third-

party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 78

       All documents relating to the cost to develop and implement any alternatives to any

functionality or technology disclosed or claimed in the Asserted Patents.

RESPONSE TO DOCUMENT REQUEST NO. 78

       HTC objects to this Request to the extent the terms “cost to develop and implement” “any

alternatives,” “functionality or technology” and “disclosed or claimed” are vague and




                                                 128
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 163 of 207



ambiguous. HTC further objects to the extent that this Request seeks information that is

irrelevant to any claims or defenses in this action and is disproportionate to the needs of the case.

Plaintiffs have asserted only some of the claims of the Asserted Patents and yet seek documents

related to “any functionality or technology disclosed or claimed in the Asserted Patents.” Any

non-asserted claim is irrelevant to this litigation. HTC will limit its search according to

Plaintiffs’ allegations including their disclosures under Delaware Default Standard for Discovery

¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions, namely what

constitutes an alternative to any claim of any Asserted Patent. Claim construction has not yet

begun. The Court’s interpretation of any claim may affect the scope of documents responsive to

this Request.

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties, such as prior art documents or systems

confidential, sensitive, or proprietary to third parties. HTC will withhold privileged or third-

party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.




                                                129
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 164 of 207



58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 79

       All documents relating to the time to develop and implement any alternatives to any

functionality or technology disclosed or claimed in the Asserted Patents.

RESPONSE TO DOCUMENT REQUEST NO. 79

       HTC objects to this Request to the extent the terms “time to develop and implement”

“any alternatives,” “functionality or technology” and “disclosed or claimed” are vague and

ambiguous. HTC further objects to the extent that this Request seeks information that is

irrelevant to any claims or defenses in this action and is disproportionate to the needs of the case.

Plaintiffs have asserted only some of the claims of the Asserted Patents and yet seek documents

related to “any functionality or technology disclosed or claimed in the Asserted Patents.” Any

non-asserted claim is irrelevant to this litigation. HTC will limit its search according to

Plaintiffs’ allegations including their disclosures under Delaware Default Standard for Discovery

¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions, including any

alternative to any claim of any Asserted Patent. Claim construction has not yet begun. The




                                                 130
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 165 of 207



Court’s interpretation of any claim may affect the scope of documents responsive to this

Request. HTC will limit its search according to Plaintiffs’ allegations including their disclosures

under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties, such as prior art documents or systems

confidential, sensitive, or proprietary to third parties. HTC will withhold privileged or third-

party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.




                                                 131
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 166 of 207



DOCUMENT REQUEST NO. 80

       All documents that demonstrate that any alternatives to any functionality or technology

disclosed or claimed in the Asserted Patents would be acceptable to the consumers who

purchased any of the Relevant Products, including but not limited to any studies, testing, analysis

or other evaluation that you have undertaken.

RESPONSE TO DOCUMENT REQUEST NO. 80

       HTC objects to this Request to the extent the terms “demonstrate” “any alternatives,”

“functionality or technology,” “disclosed or claimed,” “acceptable to the consumers who

purchased any of the Relevant Products” are vague and ambiguous. HTC further objects to the

extent that this Request seeks information that is irrelevant to any claims or defenses in this

action and is disproportionate to the needs of the case. Plaintiffs have asserted only some of the

claims of the Asserted Patents and yet seek documents related to “any functionality or

technology disclosed or claimed in the Asserted Patents.” Any non-asserted claim is irrelevant

to this litigation. HTC will limit its search according to Plaintiffs’ allegations including their

disclosures under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions, namely what

constitutes an alternative to any claim of any Asserted Patent. Claim construction has not yet

begun. The Court’s interpretation of any claim may affect the scope of documents responsive to

this Request.

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,




                                                 132
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 167 of 207



sensitive, or proprietary information of third parties, such as prior art documents or systems

confidential, sensitive, or proprietary to third parties. HTC will withhold privileged or third-

party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 81

       All documents that demonstrate that any alternatives to any functionality or technology

disclosed or claimed in the Asserted Patents would not infringe the Asserted Patents or any other

patents.

RESPONSE TO DOCUMENT REQUEST NO. 81

       HTC objects to this Request to the extent the terms “demonstrate” “any alternatives,”

“functionality or technology,” “disclosed or claimed,” are vague and ambiguous. HTC further

objects to the extent that this Request seeks information that is irrelevant to any claims or




                                                 133
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 168 of 207



defenses in this action and is disproportionate to the needs of the case. Plaintiffs have asserted

only some of the claims of the Asserted Patents and yet seek documents related to “any

functionality or technology disclosed or claimed in the Asserted Patents.” Likewise the Request

seek documents that demonstrate that any alternatives “would not infringe the Asserted Patents

or any other patents.” Any non-asserted claim is irrelevant to this litigation. HTC will limit its

search according to Plaintiffs’ allegations including their disclosures under Delaware Default

Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent the Request calls for legal conclusions, including any

alternative to any claim of any Asserted Patent. Claim construction has not yet begun. The

Court’s interpretation of any claim may affect the scope of documents responsive to this

Request. HTC will limit its search according to Plaintiffs’ allegations including their disclosures

under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties, such as prior art documents or systems

confidential, sensitive, or proprietary to third parties. HTC will withhold privileged or third-

party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.




                                                134
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 169 of 207



58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

        Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 82

        All documents relating to any decision not to implement any purported non-infringing

alternative.

RESPONSE TO DOCUMENT REQUEST NO. 82

        HTC objects to this Request to the extent the terms “decision not to implement” and “any

purported non-infringing alternative” are vague and ambiguous. HTC further objects to the

extent that this Request seeks information that is irrelevant to any claims or defenses in this

action and is disproportionate to the needs of the case. Plaintiffs have asserted only some of the

claims of the Asserted Patents and yet seek documents related to “any purported non-infringing

alternative.” Likewise the Request is not limited to any asserted patent. Any non-asserted claim

or patent is irrelevant to this litigation. HTC will limit its search according to Plaintiffs’

allegations including their disclosures under Delaware Default Standard for Discovery ¶¶ 4(a)

and 4(c).




                                                 135
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 170 of 207



       HTC further objects to the extent the Request calls for legal conclusions, namely what

constitutes a non-infringing alternative to any claim of any Asserted Patent. Claim construction

has not yet begun. The Court’s interpretation of any claim may affect the scope of documents

responsive to this Request.

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties, such as prior art documents or systems

confidential, sensitive, or proprietary to third parties. HTC will withhold privileged or third-

party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.




                                                 136
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 171 of 207



DOCUMENT REQUEST NO. 83

       All patents or patent applications held or licensed by You relating to any of the Relevant

Functionalities.

RESPONSE TO DOCUMENT REQUEST NO. 83

       HTC objects to this Request to the extent the terms “relating to any of the Relevant

Functionalities” are vague and ambiguous. HTC further objects to the extent that this Request

seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. HTC’s patents or patent application are not relevant

this litigation, except to the extent they comprise prior art to any asserted claim.

       HTC further objects to the extent the Request calls for legal conclusions, including

whether any HTC patent or patent application relates to any of the Relevant Functionalities.

Claim construction has not yet begun. The Court’s interpretation of any claim may affect the

scope of documents responsive to this Request. HTC will limit its search according to Plaintiffs’

allegations including their disclosures under Delaware Default Standard for Discovery ¶¶ 4(a)

and 4(c).

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC further objects on the grounds that this Request seeks confidential,

sensitive, or proprietary information of third parties, such as prior art documents or systems

confidential, sensitive, or proprietary to third parties. HTC will withhold privileged or third-

party confidential documents.




                                                 137
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 172 of 207



       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Because this Request is unduly burdensome and seeks documents not relevant to any

claim or defense, it is not proportional to the needs of the case and HTC will exclude from its

search documents in response to this Request, but is willing to meet and confer with Plaintiffs

regarding this Request.

DOCUMENT REQUEST NO. 84

       All cost-benefit analyses related to the manufacture and marketing of any of the Relevant

Functionalities.

RESPONSE TO DOCUMENT REQUEST NO. 84

       HTC objects to this Request to the extent the terms “cost-benefit analyses,” “related to

the manufacture and marketing” and “Relevant Functionalities” are vague and ambiguous. HTC

further objects to the extent that this Request seeks information that is irrelevant to any claims or

defenses in this action and is disproportionate to the needs of the case. For example and without

limitation the Request seeks information without limitation to any time period. HTC will limit

its search to documents during the six years preceding the filing of Plaintiffs’ complaint. HTC

will limit its search according to Plaintiffs’ allegations including their disclosures under

Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).




                                                 138
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 173 of 207



       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks

information without limitation to any time period. HTC will limit its search to documents during

the six years preceding the filing of Plaintiffs’ complaint.

       HTC further objects on the grounds that this Request seeks confidential, sensitive, or

proprietary information of third parties. HTC will withhold third-party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 85

       All reports on costs or expenses related to research and development of any of the

Relevant Functionalities.




                                                 139
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 174 of 207



RESPONSE TO DOCUMENT REQUEST NO. 85

       HTC objects to this Request to the extent the terms “related to the research and

development” and “Relevant Functionalities” are vague and ambiguous. HTC further objects to

the extent that this Request seeks information that is irrelevant to any claims or defenses in this

action and is disproportionate to the needs of the case. For example and without limitation the

Request seeks information without limitation to any time period. HTC will limit its search to

documents during the six years preceding the filing of Plaintiffs’ complaint. HTC will limit its

search according to Plaintiffs’ allegations including their disclosures under Delaware Default

Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks

information without limitation to any time period. HTC will limit its search to documents during

the six years preceding the filing of Plaintiffs’ complaint.

       HTC further objects on the grounds that this Request seeks confidential, sensitive, or

proprietary information of third parties. HTC will withhold third-party confidential documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in




                                                 140
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 175 of 207



response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 86

       All documents relating to Your accounting policies, procedures, manuals, and directives

for the period from the Relevant Date to present, including but not limited to documents related

to Your accounting system and structure, including Your chart of accounts.

RESPONSE TO DOCUMENT REQUEST NO. 86

       HTC objects to this Request to the extent the terms “accounting policies,” “procedures”

“directives” and “chart of accounts” are vague and ambiguous. HTC further objects to the extent

that this Request seeks information that is irrelevant to any claims or defenses in this action and

is disproportionate to the needs of the case. HTC’s accounting policies are not relevant to any

claim or defense in this litigation. HTC has already agreed to search for certain sales

information for the six years preceding the filing of Plaintiffs’ complaint. HTC will not perform

a duplicative search for documents in response to this Request.

       HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC will withhold privileged documents.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of




                                                141
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 176 of 207



Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Because this Request seeks documents not relevant to any claim or defense, it is not

proportional to the needs of the case and HTC will exclude from its search documents in

response to this Request, but is willing to meet and confer with Plaintiffs regarding this Request.

DOCUMENT REQUEST NO. 87

       All royalty reports and data relating to any consideration paid for any patent license,

settlement agreement, covenant not to sue or other agreement in any form between You and any

other party relating to the Relevant Products.

RESPONSE TO DOCUMENT REQUEST NO. 87

       HTC objects to this Request to the extent the terms “in any form” and “Relevant

Products” are vague and ambiguous. HTC further objects to the extent that this Request seeks

information that is irrelevant to any claims or defenses in this action and is disproportionate to

the needs of the case. For example and without limitation the Request seeks “all licenses” and

“all communications” without limitation to any time period or accused functionality. HTC’s

licenses or agreements that relating to functionality not accused in this litigation are not relevant.

HTC will limit its search according to Plaintiffs’ allegations including their disclosures under

Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “all

royalty reports” and “any consideration” without limitation to any time period or accused

functionality.




                                                 142
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 177 of 207



        HTC further objects to the extent the Request calls for legal conclusions, namely whether

any agreement relates to any of the Relevant Products. HTC further objects on the grounds that

this Request seeks information protected from disclosure by the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege or immunity, including but not

limited to the common interest or joint defense privileges. HTC further objects on the grounds

that this Request seeks confidential, sensitive, or proprietary information of third parties.   HTC

will withhold privileged or third-party confidential documents.

        HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58).

        Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 88

        All valuations or appraisals of the Asserted Patents, whether prepared internally or by a

third party.




                                                 143
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 178 of 207



RESPONSE TO DOCUMENT REQUEST NO. 88

        HTC objects to this Request to the extent the term “valuations or appraisals” is vague and

ambiguous. HTC further objects to the extent that this Request seeks information that is

irrelevant to any claims or defenses in this action and is disproportionate to the needs of the case.

For example and without limitation the Request seeks “all valuations or appraisals” without

limitation to any time period.

        HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “all

valuations or appraisals” without limitation to any time period.

        HTC further objects to the extent the Request calls for legal conclusions, including any

valuation or appraisal of any Asserted Patent. HTC further objects on the grounds that this

Request seeks information protected from disclosure by the attorney-client privilege, the attorney

work product doctrine, or any other applicable privilege or immunity, including but not limited

to the common interest or joint defense privileges. HTC will withhold privileged documents.

        HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58).

        Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by




                                                144
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 179 of 207



the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 89

       All documents that reflect generally accepted licensing practices in the industry.

RESPONSE TO DOCUMENT REQUEST NO. 89

       HTC objects to this Request to the extent the terms “generally accepted” and “the

industry” are vague and ambiguous. HTC further objects to the extent that this Request seeks

information that is irrelevant to any claims or defenses in this action and is disproportionate to

the needs of the case. For example and without limitation the Request seeks “generally accepted

licensing practices” without limitation to any time period or accused functionality.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects to the extent the Request calls for legal conclusions, namely what

constitutes a valuation or appraisal of any Asserted Patent. HTC further objects on the grounds

that this Request seeks information protected from disclosure by the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege or immunity, including but not

limited to the common interest or joint defense privileges. HTC will withhold privileged

documents.




                                                145
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 180 of 207



        HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58).

        Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 90

        All internal or third party analyses of the costs or benefits of licensing the Patent-in-Suit.

RESPONSE TO DOCUMENT REQUEST NO. 90

        HTC objects to this Request to the extent the terms “analyses,” “costs or benefits,” and

“the Patent-in-Suit” are vague and ambiguous. HTC further objects to the extent that this

Request seeks information that is irrelevant to any claims or defenses in this action and is

disproportionate to the needs of the case. For example and without limitation the Request seeks

information without limitation to any time period.

        HTC further objects on the grounds that this Request seeks information protected from

disclosure by the attorney-client privilege, the attorney work product doctrine, or any other

applicable privilege or immunity, including but not limited to the common interest or joint

defense privileges. HTC will withhold privileged documents.




                                                 146
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 181 of 207



        HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58).

        Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.

DOCUMENT REQUEST NO. 91

        All articles, reports, or product reviews that discuss the benefits, uses, prices, and

advantages or disadvantages of any of the Relevant Products.

RESPONSE TO DOCUMENT REQUEST NO. 91

        HTC objects to this Request to the extent the terms “articles,” “reports,” “product

reviews,” “benefits,” “uses,” “advantages or disadvantages” and “Relevant Products” are vague

and ambiguous. HTC further objects to the extent that this Request seeks information that is

irrelevant to any claims or defenses in this action and is disproportionate to the needs of the case.

For example and without limitation the Request seeks information without limitation to any time

period or accused functionality. HTC will limit its search according to Plaintiffs’ allegations

including their disclosures under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).




                                                 147
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 182 of 207



       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “all

articles, reports, or product reviews” without limitation to any time period.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiffs from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal

Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.




                                                 148
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 183 of 207



DOCUMENT REQUEST NO. 92

       All articles, reports, or product reviews that discuss any benefits, uses, and advantages or

disadvantages of any of the Relevant Functionalities included in the Relevant Products.

RESPONSE TO DOCUMENT REQUEST NO. 92

       HTC objects to this Request to the extent the terms “articles,” “reports,” “product

reviews,” “benefits,” “uses,” “advantages or disadvantages” and “Relevant Functionalities” are

vague and ambiguous. HTC further objects to the extent that this Request seeks information that

is irrelevant to any claims or defenses in this action and is disproportionate to the needs of the

case. For example and without limitation the Request seeks information without limitation to

any time period. HTC will limit its search according to Plaintiffs’ allegations including their

disclosures under Delaware Default Standard for Discovery ¶¶ 4(a) and 4(c).

       HTC further objects to the extent that this Request is unduly burdensome and overbroad,

as it lacks any temporal limitation. For example and without limitation the Request seeks “all

articles, reports, or product reviews” without limitation to any time period.

       HTC further objects on the grounds that this Request seeks information not in HTC’s

possession, custody, or control. HTC further objects on the grounds that this Request seeks

information already in Plaintiffs’ possession or available to Plaintiffs from other sources that are

more convenient, less burdensome or less expensive, including information available to Plaintiffs

from third parties or public sources. HTC will exclude from its search publicly available

documents or documents available to Plaintiff from other sources that are not otherwise in

HTC’s possession, custody or control.

       HTC further objects on the ground that this Request is unduly broad and purports to

impose burdens or requirements upon HTC that exceed or differ from those permitted by Federal




                                                149
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 184 of 207



Rule of Civil Procedure 26 and Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), entered by the Court on October 7, 2016 (Docket No.

58). HTC will accordingly limit its search to documents matching appropriate search terms held

by the custodians identified in its Initial Disclosures, as supplemented, in this action.

       Subject to and without waiver of its general and specific objections, HTC will produce

relevant non-privileged documents responsive to this Request on a rolling basis, located in

response to a reasonable search. HTC intends to complete its production in response to this

Request no later than the deadline for substantial completion of document production ordered by

the Court. If necessary, HTC will supplement these Responses to state whether non-privileged

responsive materials are being withheld.




Dated: November 17, 2016                            OF COUNSEL:

John W. Shaw (No. 3362)                             /s/ Ryan Hawkins
Karen E. Keller (No. 4489)                          John Schnurer
Andrew E. Russell (No. 5382)                        Kevin Patariu
Nathan R. Hoeschen                                  Ryan Hawkins
SHAW KELLER LLP                                     Louise Lu
300 Delaware Avenue, Suite 1120                     Vinay Sathe
Wilmington, DE 19801                                PERKINS COIE LLP
(302) 298-0700                                      11988 El Camino Road, Suite 350
jshaw@shawkeller.com                                San Diego, CA 92130
kkeller@shawkeller.com                              (858) 720-5700
arussell@shawkeller.com                             JSchnurer@perkinscoie.com
nhoeschen@shawkeller.com                            KPatariu@perkinscoie.com
                                                    RHawkins@perkinscoie.com
                                                    LLu@perkinscoie.com
                                                    VSathe@perkinscoie.com

                                                    Ryan McBrayer
                                                    Jonathan Putman
                                                    PERKINS COIE LLP
                                                    1201 Third Avenue
                                                    Suite 4900
                                                    Seattle, WA 98101


                                                 150
Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 185 of 207



                                  (206) 359-8000
                                  RMcBrayer@perkinscoie.com
                                  JPutman@perkinscoie.com

                                  Attorneys for Defendants HTC
                                  Corp. and HTC America, Inc.




                                151
Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 186 of 207




        SHARRET EXHIBIT 110
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 187 of 207




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 KONINKLIJKE PHILIPS N.V.,
 U.S. PHILIPS CORPORATION,

                    Plaintiffs,                       Case No.: 15-1126-GMS

        v.                                            JURY TRIAL DEMANDED

 HTC CORP.,
 HTC AMERICA, INC.

                    Defendants.



                  PLAINTIFFS’ THIRD AMENDED IDENTIFICATION OF
                    THE HTC DEFENDANTS’ ACCUSED PRODUCTS

       Pursuant to the Federal Rules of Civil Procedure, the Local Rules, the parties’ Joint

Proposed Order Amending Rule 16 Scheduling Order (D.I. 154) (as adopted-in-part by the

Court’s July 14, 2017 oral order), and the Delaware Default Standard for Discovery, Including

Discovery of Electronically Stored Information (“ESI”), Plaintiffs Koninklijke Philips N.V. and

U.S. Philips Corporation (collectively, “Philips”) hereby amend their identification of the

accused products of Defendants HTC Corp. and HTC America, Inc. (collectively, “HTC”).

       This third amended identification of accused products is based upon information

reasonably and presently available to Philips. Discovery is still ongoing, and HTC’s document

production and other discovery responses remain deficient, as documented in various

correspondences between the parties. Therefore, and in accordance with the Federal Rules of

Civil Procedure, the Local Rules, the parties’ Joint Proposed Order Amending Rule 16

Scheduling Order (D.I. 154) (as adopted-in-part by the Court’s July 14, 2017 oral order, and the


ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 188 of 207




Delaware Default Standard for Discovery, Including Discovery of Electronically Stored

Information (“ESI”), Philips expressly reserves the right to modify, amend, retract, and/or

supplement the disclosures made herein as additional evidence and information becomes

available to Philips or as otherwise appropriate.

        Plaintiffs’ identification of an accused product for a patent embraces all variations of the

accused product that also include the particular patent’s accused functionality including, but not

limited to, variations relating to the product’s color, memory capacity (e.g., amount of RAM),

storage capacity (e.g., hard drive capacity), wireless carrier, processor type, screen size and

resolution, or accessories.

Third Amended Identification of Accused Products for U.S. Patent No. RE 44,913

        The accused products for U.S. Patent No. RE 44,913 are HTC products that include the

functionality described in Appendix A of Plaintiffs’ Second Amended Infringement Contentions

against the HTC Defendants, served on Defendants on September 29, 2017, or functionality

similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the Android Operating

System version 2.1 or higher), including, without limitation, the following:

   •    A6366; HTC Aria
   •    A8181; HTC Desire
   •    ADR6400; Incredible HD; HTC ThunderBolt
   •    ADR6425; HTC Vigor; HTC Droid Incredible HD; HTC Rezound; HTC Thunderbolt 2
   •    Droid Incredible
   •    HTC 10
   •    HTC Amaze 4G
   •    HTC Desire 510
   •    HTC Desire 512
   •    HTC Desire 520
   •    HTC Desire 526
   •    HTC Desire 610
   •    HTC Desire 612
   •    HTC Desire 626

                                                -2-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 189 of 207




   •    HTC Desire 626s
   •    HTC Desire 816
   •    HTC Desire C
   •    HTC Desire Eye
   •    HTC Droid DNA
   •    HTC Droid Incredible 2
   •    HTC Droid Incredible 4G LTE
   •    HTC Evo 3D CDMA; HTC EVO V 4G (Virgin Mobile)
   •    HTC Evo 4G LTE
   •    HTC Evo Design 4G
   •    HTC First
   •    HTC Hero S
   •    HTC Inspire 4G
   •    HTC Nexus 9
   •    HTC One
   •    HTC One (E8); HTC One (E8) Ace; HTC One (E8) dual sim
   •    HTC One A9; HTC Aero
   •    HTC One M8
   •    HTC One M9
   •    HTC One Max; HTC T6
   •    HTC One Mini; HTC M4
   •    HTC One Remix
   •    HTC One S
   •    HTC One SV
   •    HTC One V
   •    HTC One VX
   •    HTC One X
   •    HTC One X AT&T
   •    HTC One X+
   •    HTC Puccini; Jetstream
   •    HTC Rhyme
   •    HTC Sensation
   •    HTC Sensation 4G
   •    HTC Status
   •    HTC Vivid
   •    HTC Wildfire S; HTC PG76110
   •    HTC Bolt
   •    HTC Desire 530
   •    Flyer
   •    Sensation
   •    Evo View 4G
   •    Merge
   •    Evo Shift 4G
                                          -3-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 190 of 207




   •    Thunderbolt
   •    Wildfire
   •    HTC One M8 Harman Kardon Edition
   •    HTC U11
   •    HTC U Ultra
   •    T-Mobile myTouch 4G
   •    T-Mobile G2
   •    T-Mobile myTouch 3G slide
   •    HTC Desire 555
   •    HTC Desire 550

        The accused products for U.S. Patent No. RE 44,913 also include software updates that

include the above-referenced functionality, which are developed and/or provided by HTC for

HTC products.

Third Amended Identification of Accused Products for U.S. Patent No. 6,690,387

        The accused products for U.S. Patent No. 6,690,387 are HTC products that include the

functionality described in Appendix B of Plaintiffs’ Second Amended Infringement Contentions

against the HTC Defendants, served on Defendants on September 29, 2017, or functionality

similar thereto (e.g., by being pre-loaded with the Android Operating System version 2.1 or

higher), including, without limitation, the following:

   •    A6366; HTC Aria
   •    A8181; HTC Desire
   •    ADR6400; Incredible HD; HTC ThunderBolt
   •    ADR6425; HTC Vigor; HTC Droid Incredible HD; HTC Rezound; HTC Thunderbolt 2
   •    Droid Incredible
   •    HTC 10
   •    HTC Amaze 4G
   •    HTC Desire 510
   •    HTC Desire 512
   •    HTC Desire 520
   •    HTC Desire 526
   •    HTC Desire 610
   •    HTC Desire 612
   •    HTC Desire 626
   •    HTC Desire 626s
                                         -4-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 191 of 207




   •    HTC Desire 816
   •    HTC Desire C
   •    HTC Desire Eye
   •    HTC Droid DNA
   •    HTC Droid Incredible 2
   •    HTC Droid Incredible 4G LTE
   •    HTC Evo 3D CDMA; HTC EVO V 4G (Virgin Mobile)
   •    HTC Evo 4G LTE
   •    HTC Evo Design 4G
   •    HTC First
   •    HTC Hero S
   •    HTC Inspire 4G
   •    HTC Nexus 9
   •    HTC One
   •    HTC One (E8); HTC One (E8) Ace; HTC One (E8) dual sim
   •    HTC One A9; HTC Aero
   •    HTC One M8
   •    HTC One M9
   •    HTC One Max; HTC T6
   •    HTC One Mini; HTC M4
   •    HTC One Remix
   •    HTC One S
   •    HTC One SV
   •    HTC One V
   •    HTC One VX
   •    HTC One X
   •    HTC One X AT&T
   •    HTC One X+
   •    HTC Puccini; Jetstream
   •    HTC Rhyme
   •    HTC Sensation
   •    HTC Sensation 4G
   •    HTC Status
   •    HTC Vivid
   •    HTC Wildfire S; HTC PG76110
   •    HTC Bolt
   •    HTC Desire 530
   •    Flyer
   •    Sensation
   •    Evo View 4G
   •    Merge
   •    Evo Shift 4G
   •    Thunderbolt
                                          -5-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 192 of 207




   •    Wildfire
   •    HTC One M8 Harman Kardon Edition
   •    HTC U11
   •    HTC U Ultra
   •    T-Mobile myTouch 4G
   •    T-Mobile G2
   •    T-Mobile myTouch 3G slide
   •    HTC Desire 555
   •    HTC Desire 550

        The accused products for U.S. Patent No. 6,690,387 also include software updates that

include the above-referenced functionality, which are developed and/or provided by HTC for

HTC products.

Third Amended Identification of Accused Products for U.S. Patent No. 7,184,064

        The accused products for U.S. Patent No. 7,184,064 are HTC products that include the

functionality described in Appendix C of Plaintiffs’ Second Amended Infringement Contentions

against the HTC Defendants, served on Defendants on September 29, 2017, or functionality

similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the Android Operating

System version 2.1 or higher), including, without limitation, the following:

   •    A6366; HTC Aria
   •    A8181; HTC Desire
   •    ADR6400; Incredible HD; HTC ThunderBolt
   •    ADR6425; HTC Vigor; HTC Droid Incredible HD; HTC Rezound; HTC Thunderbolt 2
   •    Droid Incredible
   •    HTC 10
   •    HTC Amaze 4G
   •    HTC Desire 510
   •    HTC Desire 512
   •    HTC Desire 520
   •    HTC Desire 526
   •    HTC Desire 610
   •    HTC Desire 612
   •    HTC Desire 626
   •    HTC Desire 626s
   •    HTC Desire 816
                                         -6-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 193 of 207




   •    HTC Desire C
   •    HTC Desire Eye
   •    HTC Droid DNA
   •    HTC Droid Incredible 2
   •    HTC Droid Incredible 4G LTE
   •    HTC Evo 3D CDMA; HTC EVO V 4G (Virgin Mobile)
   •    HTC Evo 4G LTE
   •    HTC Evo Design 4G
   •    HTC First
   •    HTC Hero S
   •    HTC Inspire 4G
   •    HTC Nexus 9
   •    HTC One
   •    HTC One (E8); HTC One (E8) Ace; HTC One (E8) dual sim
   •    HTC One A9; HTC Aero
   •    HTC One M8
   •    HTC One M9
   •    HTC One Max; HTC T6
   •    HTC One Mini; HTC M4
   •    HTC One Remix
   •    HTC One S
   •    HTC One SV
   •    HTC One V
   •    HTC One VX
   •    HTC One X
   •    HTC One X AT&T
   •    HTC One X+
   •    HTC Puccini; Jetstream
   •    HTC Rhyme
   •    HTC Sensation
   •    HTC Sensation 4G
   •    HTC Status
   •    HTC Vivid
   •    HTC Wildfire S; HTC PG76110
   •    HTC Bolt
   •    HTC Desire 530
   •    Flyer
   •    Sensation
   •    Evo View 4G
   •    Merge
   •    Evo Shift 4G
   •    Thunderbolt
   •    Wildfire
                                          -7-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 194 of 207




   •    HTC One M8 Harman Kardon Edition
   •    HTC U11
   •    HTC U Ultra
   •    T-Mobile myTouch 4G
   •    T-Mobile G2
   •    T-Mobile myTouch 3G slide
   •    HTC Desire 555
   •    HTC Desire 550

        The accused products for U.S. Patent No. 7,184,064 also include software updates that

include the above-referenced functionality, which are developed and/or provided by HTC for

HTC products.

Third Amended Identification of Accused Products for U.S. Patent No. 7,529,806

        The accused products for U.S. Patent No. 7,529,806 are HTC products that include the

functionality described in Appendix D of Plaintiffs’ Second Amended Infringement Contentions

against the HTC Defendants, served on Defendants on September 29, 2017, or functionality

similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the Android Operating

System version 3.0 or higher and/or the YouTube application; Google Play Movies & TV

application, “Internet” application, and/or Chrome Browser), including, without limitation, the

following:

   •    ADR6400; Incredible HD; HTC ThunderBolt
   •    ADR6425; HTC Vigor; HTC Droid Incredible HD; HTC Rezound; HTC Thunderbolt 2
   •    HTC 10
   •    HTC Amaze 4G
   •    HTC Desire 510
   •    HTC Desire 512
   •    HTC Desire 520
   •    HTC Desire 526
   •    HTC Desire 610
   •    HTC Desire 612
   •    HTC Desire 626
   •    HTC Desire 626s
   •    HTC Desire 816
                                              -8-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 195 of 207




   •    HTC Desire C
   •    HTC Desire Eye
   •    HTC Droid DNA
   •    HTC Droid Incredible 2
   •    HTC Droid Incredible 4G LTE
   •    HTC Evo 3D CDMA; HTC EVO V 4G (Virgin Mobile)
   •    HTC Evo 4G LTE
   •    HTC Evo Design 4G
   •    HTC First
   •    HTC Nexus 9
   •    HTC One
   •    HTC One (E8); HTC One (E8) Ace; HTC One (E8) dual sim
   •    HTC One A9; HTC Aero
   •    HTC One M8
   •    HTC One M9
   •    HTC One Max; HTC T6
   •    HTC One Mini; HTC M4
   •    HTC One Remix
   •    HTC One S
   •    HTC One SV
   •    HTC One V
   •    HTC One VX
   •    HTC One X
   •    HTC One X AT&T
   •    HTC One X+
   •    HTC Puccini; Jetstream
   •    HTC Rhyme
   •    HTC Sensation
   •    HTC Sensation 4G
   •    HTC Vivid
   •    HTC Bolt
   •    HTC Desire 530
   •    Flyer
   •    Sensation
   •    Evo View 4G
   •    Merge
   •    Evo Shift 4G
   •    Thunderbolt
   •    Wildfire
   •    HTC One M8 Harman Kardon Edition
   •    HTC U11
   •    HTC U Ultra
   •    T-Mobile myTouch 4G
                                          -9-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 196 of 207




   •    T-Mobile G2
   •    T-Mobile myTouch 3G slide
   •    HTC Desire 555
   •    HTC Desire 550

        The accused products for U.S. Patent No. 7,529,806 also include software updates that

include the above-referenced functionality, which are developed and/or provided by HTC for

HTC products.

Third Amended Identification of Accused Products for U.S. Patent No. 5,910,797

        The accused products for U.S. Patent No. 5,910,797 are HTC products that include the

functionality described in Appendix E of Plaintiffs’ Second Amended Infringement Contentions

against the HTC Defendants, served on Defendants on September 29, 2017, or functionality

similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the Android Operating

System version 3.2 or higher), including, without limitation, the following:

   •    ADR6400; Incredible HD; HTC ThunderBolt
   •    ADR6425; HTC Vigor; HTC Droid Incredible HD; HTC Rezound; HTC Thunderbolt 2
   •    HTC 10
   •    HTC Amaze 4G
   •    HTC Desire 510
   •    HTC Desire 512
   •    HTC Desire 520
   •    HTC Desire 526
   •    HTC Desire 610
   •    HTC Desire 612
   •    HTC Desire 626
   •    HTC Desire 626s
   •    HTC Desire 816
   •    HTC Desire C
   •    HTC Desire Eye
   •    HTC Droid DNA
   •    HTC Droid Incredible 2
   •    HTC Droid Incredible 4G LTE
   •    HTC Evo 3D CDMA; HTC EVO V 4G (Virgin Mobile)
   •    HTC Evo 4G LTE
   •    HTC Evo Design 4G
                                         -10-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 197 of 207




   •    HTC First
   •    HTC Nexus 9
   •    HTC One
   •    HTC One (E8); HTC One (E8) Ace; HTC One (E8) dual sim
   •    HTC One A9; HTC Aero
   •    HTC One M8
   •    HTC One M9
   •    HTC One Max; HTC T6
   •    HTC One Mini; HTC M4
   •    HTC One Remix
   •    HTC One S
   •    HTC One SV
   •    HTC One V
   •    HTC One VX
   •    HTC One X
   •    HTC One X AT&T
   •    HTC One X+
   •    HTC Puccini; Jetstream
   •    HTC Rhyme
   •    HTC Sensation
   •    HTC Sensation 4G
   •    HTC Status
   •    HTC Vivid
   •    HTC Bolt
   •    HTC Desire 530
   •    Flyer
   •    Thunderbolt
   •    HTC One M8 Harman Kardon Edition

        The accused products for U.S. Patent No. 5,910,797 also include software updates that

include the above-referenced functionality, which are developed and/or provided by HTC for

HTC products.

Third Amended Identification of Accused Products for U.S. Patent No. 6,522,695

        The accused products for U.S. Patent No. 6,522,695 are HTC products that include the

functionality described in Appendix F of Plaintiffs’ Second Amended Infringement Contentions

against the HTC Defendants, served on Defendants on September 29, 2017, or functionality

similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the Android Operating
                                               -11-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 198 of 207




System version 3.1 or higher, or otherwise supporting playback of a FLAC audio signal),

including, without limitation, the following:

   •    ADR6400; Incredible HD; HTC ThunderBolt
   •    ADR6425; HTC Vigor; HTC Droid Incredible HD; HTC Rezound; HTC Thunderbolt 2
   •    HTC 10
   •    HTC Amaze 4G
   •    HTC Desire 510
   •    HTC Desire 512
   •    HTC Desire 520
   •    HTC Desire 526
   •    HTC Desire 610
   •    HTC Desire 612
   •    HTC Desire 626
   •    HTC Desire 626s
   •    HTC Desire 816
   •    HTC Desire C
   •    HTC Desire Eye
   •    HTC Droid DNA
   •    HTC Droid Incredible 2
   •    HTC Droid Incredible 4G LTE
   •    HTC Evo 3D CDMA; HTC EVO V 4G (Virgin Mobile)
   •    HTC Evo 4G LTE
   •    HTC Evo Design 4G
   •    HTC First
   •    HTC Nexus 9
   •    HTC One
   •    HTC One (E8); HTC One (E8) Ace; HTC One (E8) dual sim
   •    HTC One A9; HTC Aero
   •    HTC One M8
   •    HTC One M9
   •    HTC One Max; HTC T6
   •    HTC One Mini; HTC M4
   •    HTC One Remix
   •    HTC One S
   •    HTC One SV
   •    HTC One V
   •    HTC One VX
   •    HTC One X
   •    HTC One X AT&T
   •    HTC One X+
   •    HTC Puccini; Jetstream
                                                -12-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 199 of 207




   •    HTC Rhyme
   •    HTC Sensation
   •    HTC Sensation 4G
   •    HTC Vivid
   •    HTC Bolt
   •    HTC Desire 530
   •    Flyer
   •    Thunderbolt
   •    HTC One M8 Harman Kardon Edition
   •    HTC U11
   •    HTC U Ultra
   •    HTC Desire 555
   •    HTC Desire 550

        The accused products for U.S. Patent No. 6,522,695 also include software updates that

include the above-referenced functionality, which are developed and/or provided by HTC for

HTC products.

Third Amended Identification of Accused Products for U.S. Patent No. RE 44,006

        The accused products for U.S. Patent No. RE 44,006 are HTC products that include the

functionality described in Appendix G of Plaintiffs’ Second Amended Infringement Contentions

against the HTC Defendants, served on Defendants on September 29, 2017, or functionality

similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the Android Operating

System version 5.0 or higher), including, without limitation, the following:

   •    HTC 10
   •    HTC Desire 520
   •    HTC Desire 526
   •    HTC Desire 626
   •    HTC Desire 626s
   •    HTC Desire Eye
   •    HTC Nexus 9
   •    HTC One
   •    HTC One (E8); HTC One (E8) Ace; HTC One (E8) dual sim
   •    HTC One A9; HTC Aero
   •    HTC One M8
   •    HTC One M9
                                         -13-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 200 of 207




   •    HTC One Max; HTC T6
   •    HTC Bolt
   •    HTC Desire 530

        The accused products for U.S. Patent No. RE 44,006 also include software updates that

include the above-referenced functionality, which are developed and/or provided by HTC for

HTC products.

Third Amended Identification of Accused Products for U.S. Patent No. 8,543,819

        The accused products for U.S. Patent No. 8,543,819 are HTC products that include the

functionality described in Appendix H of Plaintiffs’ Second Amended Infringement Contentions

against the HTC Defendants, served on Defendants on September 29, 2017, or functionality

similar thereto (e.g., by supporting the High-bandwidth Digital Content Protection (“HDCP”)

revision 2.x), including, without limitation, the following:

   •    ADR6425; HTC Vigor; HTC Droid Incredible HD; HTC Rezound; HTC Thunderbolt 2
   •    HTC 10
   •    HTC Amaze 4G
   •    HTC Desire 510
   •    HTC Desire 610
   •    HTC Desire 816
   •    HTC Droid DNA
   •    HTC Evo 3D CDMA; HTC EVO V 4G (Virgin Mobile)
   •    HTC Evo 4G LTE
   •    HTC First
   •    HTC One
   •    HTC One M8
   •    HTC One M9
   •    HTC One Max; HTC T6
   •    HTC One S
   •    HTC One V
   •    HTC One X
   •    HTC One X+
   •    HTC Puccini; Jetstream
   •    HTC Sensation
   •    HTC Sensation 4G
   •    HTC Vivid
                                         -14-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 201 of 207




   •    HTC Bolt
   •    Desire 555
   •    Desire 550
   •    HTC U11
   •    HTC U Ultra

        The accused products for U.S. Patent No. 8,543,819 also include software updates that

include the above-referenced functionality, which are developed and/or provided by HTC for

HTC products.

Third Amended Identification of Accused Products for U.S. Patent No. 9,436,809

        The accused products for U.S. Patent No. 9,436,809 are HTC products that include the

functionality described in Appendix I of Plaintiffs’ Second Amended Infringement Contentions

against the HTC Defendants, served on Defendants on September 29, 2017, or functionality

similar thereto (e.g., by supporting the High-bandwidth Digital Content Protection (“HDCP”)

revision 2.x), including, without limitation, the following:

   •    ADR6425; HTC Vigor; HTC Droid Incredible HD; HTC Rezound; HTC Thunderbolt 2
   •    HTC 10
   •    HTC Amaze 4G
   •    HTC Desire 510
   •    HTC Desire 610
   •    HTC Desire 816
   •    HTC Droid DNA
   •    HTC Evo 3D CDMA; HTC EVO V 4G (Virgin Mobile)
   •    HTC Evo 4G LTE
   •    HTC First
   •    HTC One
   •    HTC One M8
   •    HTC One M9
   •    HTC One Max; HTC T6
   •    HTC One S
   •    HTC One V
   •    HTC One X
   •    HTC One X+
   •    HTC Puccini; Jetstream
   •    HTC Sensation
                                         -15-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 202 of 207




   •    HTC Sensation 4G
   •    HTC Vivid
   •    HTC Bolt
   •    Desire 555
   •    Desire 550
   •    HTC U11
   •    HTC U Ultra

        The accused products for U.S. Patent No. 9,436,809 also include software updates that

include the above-referenced functionality, which are developed and/or provided by HTC for

HTC products.

Third Amended Identification of Accused Products for U.S. Patent No. 6,772,114

        The accused products for U.S. Patent No. 6,772,114 are HTC products that include the

functionality described in Appendix J of Plaintiffs’ Second Amended Infringement Contentions

against the HTC Defendants, served on Defendants on September 29, 2017, or functionality

similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the Android Operating

System version 2.1 or higher, or otherwise supporting playback of an AMR-WB audio file

encoded in 23.85 kbit/s mode), including, without limitation, the following:

   •    A6366; HTC Aria
   •    A8181; HTC Desire
   •    ADR6400; Incredible HD; HTC ThunderBolt
   •    ADR6425; HTC Vigor; HTC Droid Incredible HD; HTC Rezound; HTC Thunderbolt 2
   •    Droid Incredible
   •    HTC 10
   •    HTC Amaze 4G
   •    HTC Desire 510
   •    HTC Desire 512
   •    HTC Desire 520
   •    HTC Desire 526
   •    HTC Desire 610
   •    HTC Desire 612
   •    HTC Desire 626
   •    HTC Desire 626s
   •    HTC Desire 816
                                              -16-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 203 of 207




   •    HTC Desire C
   •    HTC Desire Eye
   •    HTC Droid DNA
   •    HTC Droid Incredible 2
   •    HTC Droid Incredible 4G LTE
   •    HTC Evo 3D CDMA; HTC EVO V 4G (Virgin Mobile)
   •    HTC Evo 4G LTE
   •    HTC Evo Design 4G
   •    HTC First
   •    HTC Hero S
   •    HTC Inspire 4G
   •    HTC Nexus 9
   •    HTC One
   •    HTC One (E8); HTC One (E8) Ace; HTC One (E8) dual sim
   •    HTC One A9; HTC Aero
   •    HTC One M8
   •    HTC One M9
   •    HTC One Max; HTC T6
   •    HTC One Mini; HTC M4
   •    HTC One Remix
   •    HTC One S
   •    HTC One SV
   •    HTC One V
   •    HTC One VX
   •    HTC One X
   •    HTC One X AT&T
   •    HTC One X+
   •    HTC Puccini; Jetstream
   •    HTC Rhyme
   •    HTC Sensation
   •    HTC Sensation 4G
   •    HTC Status
   •    HTC Vivid
   •    HTC Wildfire S; HTC PG76110
   •    HTC Bolt
   •    HTC Desire 530
   •    Flyer
   •    Sensation
   •    Evo View 4G
   •    Merge
   •    Evo Shift 4G
   •    Thunderbolt
   •    Wildfire
                                         -17-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 204 of 207




   •    HTC One M8 Harman Kardon Edition
   •    HTC U11
   •    HTC U Ultra
   •    T-Mobile myTouch 4G
   •    T-Mobile G2
   •    T-Mobile myTouch 3G slide
   •    HTC Desire 555
   •    HTC Desire 550

        The accused products for U.S. Patent No. 6,772,114 also include software updates that

include the above-referenced functionality, which are developed and/or provided by HTC for

HTC products.

Third Amended Identification of Accused Products for U.S. Patent No. RE 43,564

        The accused products for U.S. Patent No. RE 43,564 are HTC products that include the

functionality described in Appendix K of Plaintiffs’ Second Amended Infringement Contentions

against the HTC Defendants, served on Defendants on September 29, 2017, or functionality

similar thereto (e.g., by being pre-loaded with, or otherwise upgraded to, the Android Operating

System version 2.1 or higher), including, without limitation, the following:

   •    A6366; HTC Aria
   •    A8181; HTC Desire
   •    ADR6400; Incredible HD; HTC ThunderBolt
   •    ADR6425; HTC Vigor; HTC Droid Incredible HD; HTC Rezound; HTC Thunderbolt 2
   •    Droid Incredible
   •    HTC 10
   •    HTC Amaze 4G
   •    HTC Desire 510
   •    HTC Desire 512
   •    HTC Desire 520
   •    HTC Desire 526
   •    HTC Desire 610
   •    HTC Desire 612
   •    HTC Desire 626
   •    HTC Desire 626s
   •    HTC Desire 816
   •    HTC Desire C
                                         -18-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 205 of 207




   •    HTC Desire Eye
   •    HTC Droid DNA
   •    HTC Droid Incredible 2
   •    HTC Droid Incredible 4G LTE
   •    HTC Evo 3D CDMA; HTC EVO V 4G (Virgin Mobile)
   •    HTC Evo 4G LTE
   •    HTC Evo Design 4G
   •    HTC First
   •    HTC Hero S
   •    HTC Inspire 4G
   •    HTC Nexus 9
   •    HTC One
   •    HTC One (E8); HTC One (E8) Ace; HTC One (E8) dual sim
   •    HTC One A9; HTC Aero
   •    HTC One M8
   •    HTC One M9
   •    HTC One Max; HTC T6
   •    HTC One Mini; HTC M4
   •    HTC One Remix
   •    HTC One S
   •    HTC One SV
   •    HTC One V
   •    HTC One VX
   •    HTC One X
   •    HTC One X AT&T
   •    HTC One X+
   •    HTC Puccini; Jetstream
   •    HTC Rhyme
   •    HTC Sensation
   •    HTC Sensation 4G
   •    HTC Status
   •    HTC Vivid
   •    HTC Wildfire S; HTC PG76110
   •    HTC Bolt
   •    HTC Desire 530
   •    Flyer
   •    Sensation
   •    Evo View 4G
   •    Merge
   •    Evo Shift 4G
   •    Thunderbolt
   •    Wildfire
   •    HTC One M8 Harman Kardon Edition
                                         -19-
ME1 25932807v.1
       Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 206 of 207




   •    HTC U11
   •    HTC U Ultra
   •    T-Mobile myTouch 4G
   •    T-Mobile G2
   •    T-Mobile myTouch 3G slide
   •    HTC Desire 555
   •    HTC Desire 550

        The accused products for U.S. Patent No. RE 43,564 also include software updates that

include the above-referenced functionality, which are developed and/or provided by HTC for

HTC products.




                                            -20-
ME1 25932807v.1
     Case 4:18-cv-01885-HSG Document 530-4 Filed 11/01/18 Page 207 of 207




Dated: October 20, 2017           MCCARTER & ENGLISH, LLP

                                  /s/ Daniel M. Silver
                                  Michael P. Kelly (#2295)
Michael P. Sandonato              Daniel M. Silver (#4758)
John D. Carlin                    Benjamin A. Smyth (#5528)
Christopher M. Gerson             Renaissance Centre
Jonathan M. Sharret               405 N. King Street, 8th Floor
Daniel A. Apgar                   Wilmington, Delaware 19801
Robert S. Pickens                 (302) 984-6300
Sean M. McCarthy                  mkelly@mccarter.com
Jaime F. Cardenas-Navia           dsilver@mccarter.com
Joyce L. Nadipuram                bsmyth@mccarter.com
FITZPATRICK, CELLA, HARPER &
SCINTO                            Attorneys for Plaintiffs
1290 Avenue of the Americas
New York, New York 10104-3800
Tel: (212) 218-2100
Fax: (212) 218-2200
msandonato@fchs.com
jcarlin@fchs.com
cgerson@fchs.com
jsharret@fchs.com
dapgar@fchs.com
rpickens@fchs.com
smccarthy@fchs.com
jcardenas-navia@fchs.com
jnadipuram@fchs.com




                                      -21-
ME1 25932807v.1
